 


Exhibit 10.1

 

 

INTERIM CREDIT AGREEMENT

 

among

 

QUEST DIAGNOSTICS INCORPORATED

 

as Borrower,

 

AND

 

CERTAIN SUBSIDIARIES OF THE BORROWER

 

as Guarantors,

 

AND

 

THE LENDERS IDENTIFIED HEREIN,

 

AND

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

DATED AS OF JANUARY 31, 2007

 

BANC OF AMERICA SECURITIES LLC

as Sole Book Manager and Sole Lead Arranger

 

 

 

 


 

 


--------------------------------------------------------------------------------



 

 

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS AND ACCOUNTING TERMS
1
  1.1 Definitions
1
  1.2 Other Interpretive Provisions
22
  1.3 Accounting Terms/Calculation of Financial Covenants
22
  1.4 Time
23
  1.5 Rounding
23
  1.6 References to Agreements and Laws
23
SECTION 2 CREDIT FACILITIES  
24
  2.1 Interim Loans
24
  2.2 Continuations and Conversions
25
  2.3 Minimum Amounts
25
SECTION 3 GENERAL PROVISIONS APPLICABLE TO LOANS
26
  3.1 Interest
26
  3.2 Place and Manner of Payments
26
  3.3 Prepayments
26
  3.4 [Reserved]
27
  3.5 Payment in full at Maturity
27
  3.6 Computations of Interest and Fees
27
  3.7 Pro Rata Treatment
28
  3.8 Sharing of Payments
28
  3.9 Capital Adequacy/Regulation D
29
  3.10 Inability To Determine Interest Rate
30
  3.11 Illegality
30
  3.12 Requirements of Law
31
  3.13 Taxes
31
  3.14 Compensation
34
  3.15 Determination and Survival of Provisions
35
  3.16 Notification by Lenders
35
  3.17 Mitigation; Mandatory Assignment
35
SECTION 4  GUARANTY  
36
  4.1 Guaranty of Payment
36
  4.2 Obligations Unconditional
36
  4.3 Modifications
37
  4.4 Waiver of Rights
37
  4.5 Reinstatement
37
  4.6 Remedies
38
  4.7 Limitation of Guaranty
38
  4.8 Rights of Contribution
38
  4.9 Release of Guarantors
38
SECTION 5 CONDITIONS PRECEDENT  
39
  5.1 Closing Conditions
39
SECTION 6 REPRESENTATIONS AND WARRANTIES
41
  6.1 Organization and Good Standing
41
  6.2 Due Authorization
41

 

 

i

 


--------------------------------------------------------------------------------



 

 

  6.3 Enforceable Obligations
41
  6.4 No Conflicts
41
  6.5 Consents
42
  6.6 Financial Condition
42
  6.7 No Material Change
42
  6.8 Disclosure
43
  6.9 No Default
43
  6.10 Litigation
43
  6.11 Taxes
43
  6.12 Compliance with Law
43
  6.13 Licensing and Accreditation
44
  6.14 Title to Properties, Liens
44
  6.15 Insurance
44
  6.16 Use of Proceeds
45
  6.17 Government Regulation
45
  6.18 ERISA
45
  6.19 Environmental Matters
46
  6.20 Intellectual Property
47
  6.21 Subsidiaries
48
  6.22 Solvency
48
SECTION 7 AFFIRMATIVE COVENANTS 
48
  7.1 Information Covenants
48
  7.2 Financial Covenants
52
  7.3 Preservation of Existence and Franchises
52
  7.4 Books and Records
52
  7.5 Compliance with Law
52
  7.6 Payment of Taxes and Other Indebtedness
53
  7.7 Insurance
53
  7.8 Maintenance of Property
53
  7.9 Performance of Obligations
54
  7.10 Use of Proceeds
54
  7.11 Audits/Inspections
54
  7.12 Additional Credit Parties
54
  7.13 Compliance Program
55
SECTION 8 NEGATIVE COVENANTS  
55
  8.1 Indebtedness
55
  8.2 Liens
56
  8.3 Nature of Business
56
  8.4 Consolidation and Merger
57
  8.5 Sale or Lease of Assets
57
  8.6 Investments
58
  8.7 Transactions with Affiliates
58
  8.8 Fiscal Year; Accounting; Organizational Documents
58
  8.9 Stock Repurchases
58
  8.10 Sale/Leasebacks
59
SECTION 9 EVENTS OF DEFAULT  
59

 

 

ii

 


--------------------------------------------------------------------------------



 

 

  9.1 Events of Default
59
  9.2 Acceleration; Remedies
62
  9.3 Allocation of Payments After Event of Default
63
SECTION 10 AGENCY PROVISIONS  
63
  10.1 Appointment
63
  10.2 Delegation of Duties
64
  10.3 Exculpatory Provisions
64
  10.4 Reliance on Communications
64
  10.5 Notice of Default
65
  10.6 Non-Reliance on Administrative Agent and Other Lend
65
  10.7 Indemnification
66
  10.8 Administrative Agent in Its Individual Capacity
67
  10.9 Successor Agent
67
  10.10 Agent May File Proofs of Claim
67
SECTION 11 MISCELLANEOUS  
68
  11.1 Notices, Etc
68
  11.2 Right of Set-Off
70
  11.3 Benefit of Agreement
71
  11.4 No Waiver; Remedies Cumulative
74
  11.5 Payment of Expenses; Indemnification
74
  11.6 Amendments, Waivers and Consents
76
  11.7 Counterparts
77
  11.8 Headings
77
  11.9 Defaulting Lender
77
  11.10 Survival of Indemnification
77
  11.11 Governing Law; Venue; Jurisdiction
78
  11.12 Waiver of Jury Trial; Waiver of Consequential Damag
78
  11.13 Severability
79
  11.14 Further Assurances
79
  11.15 Confidentiality
79
  11.16 Entirety
80
  11.17 Binding Effect; Continuing Agreement
80
  11.18 USA Patriot Act Notice
81
  11.19 No Advisory or Fiduciary Responsibility
81

 

 

iii

 


--------------------------------------------------------------------------------



 

 

SCHEDULES

 

Schedule 1.1(a)

Commitment Percentages/Lending Offices

Schedule 6.21

Subsidiaries

 

Schedule 8.1

Indebtedness

 

Schedule 8.2

Liens

 

Schedule 8.6

Investments

 

Schedule 8.7

Affiliate Transactions

 

Schedule 11.1

Notices

 

 

 

EXHIBITS

 

Exhibit 2.1(c)

Form of Interim Note

 

Exhibit 2.2

Form of Notice of Continuation/Conversion

Exhibit 7.1(c)

Form of Officer’s Certificate

 

Exhibit 7.12

Form of Joinder Agreement

 

Exhibit 11.3(b)

Form of Assignment and Assumption

 

 

iv

 


--------------------------------------------------------------------------------



 

 

INTERIM CREDIT AGREEMENT

 

THIS INTERIM CREDIT AGREEMENT (this “Credit Agreement”), is entered into as of
January 31, 2007 among QUEST DIAGNOSTICS INCORPORATED, a Delaware corporation
(the “Borrower”), certain of the Subsidiaries of the Borrower (individually a
“Guarantor” and collectively the “Guarantors”), the Lenders (as defined herein),
and BANK OF AMERICA, N.A., as Administrative Agent for the Lenders.

 

RECITALS

 

WHEREAS, the Borrower and the Guarantors have requested the Lenders to provide
an interim credit facility to the Borrower in an aggregate principal amount of
up to $450,000,000; and

 

WHEREAS, the Lenders party hereto have agreed to make the requested interim
credit facility available to the Borrower on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.1

Definitions.

 

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

 

“2004 Senior Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of April 20, 2004, among the Borrower, as borrower, the
guarantors party thereto, the lenders signatories thereto, and Bank of America,
as administrative agent, as amended or modified from time to time.

 

“Acquisition” means the acquisition by any Person of (a) more than 50% of the
Capital Stock of another Person, (b) all or substantially all of the assets of
another Person or (c) all or substantially all of a line of business of another
Person, in each case whether or not involving a merger or consolidation with
such other Person.

 

“Additional Credit Party” means each Person that becomes a Guarantor after the
Closing Date, as provided in Section 7.12 or otherwise.

 

 

 


--------------------------------------------------------------------------------



 

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.

 

“Administrative Agent” means Bank of America, N.A. (or any successor thereto) or
any successor administrative agent appointed pursuant to Section 10.9.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (b) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agency Services Address” means Bank of America, N.A., NC1-001-15-04, 101 North
Tryon Street, Charlotte, North Carolina 28255, Attn: Agency Services, Attn:
Credit Services, or such other address as may be identified by written notice
from the Administrative Agent to the Borrower.

 

“Agent-Related Person” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Bank of America in its capacity as the Administrative Agent, BAS), and their
respective officers, directors, employees, agents, counsel and
attorneys-in-fact.

 

“Applicable Percentage” means the appropriate applicable percentages
corresponding to the Debt Rating of the Borrower in effect from time to time as
described below:

 

 

 

Pricing Level

 

 

 

Debt Rating

Applicable Percentage for
Interim Loans that are Eurodollar
Loans

I

≥ A from S&P

≥ A2 from Moody’s

.300%

II

≥ A- but < A from S&P

≥ A3 but < A2 from Moody’s

.350%

III

≥ BBB+ but < A- from S&P

≥ Baa1 but < A3 from Moody’s

.400%

IV

≥ BBB but < BBB+ from S&P

≥ Baa2 but < Baa1 from Moody’s

.500%

V

≥ BBB- but < BBB from S&P

≥ Baa3 but < Baa2 from Moody’s

.625%

VI

< BBB- or unrated by S&P

< Baa3 or unrated by Moody’s

.750%

 

The Applicable Percentage for Eurodollar Loans shall be determined and adjusted
on the date (each a “Calculation Date”) one Business Day after the date on which
the Borrower’s Debt Rating is upgraded or downgraded in a manner which requires
a change in the then applicable Pricing Level set forth above. If at any time
there is a split in the Borrower’s Debt Ratings between S&P and Moody’s, the
Applicable Percentages shall be determined

 

2

 


--------------------------------------------------------------------------------



 

by the higher of the two Debt Ratings (i.e. the lower pricing); provided that if
the two Debt Ratings are more than one level apart, the Applicable Percentage
shall be based on the Debt Rating which is one level higher than the lower
rating. Each Applicable Percentage shall be effective from one Calculation Date
until the next Calculation Date. Any adjustment in the Applicable Percentage
shall be applicable to all existing Eurodollar Loans as well as any new
Eurodollar Loans.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit 11.3(b).

 

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel and the reasonable allocated cost of internal legal
services and all disbursements of internal counsel.

 

“Attributable Debt” means, with respect to a Sale and Leaseback Transaction, an
amount equal to the lesser of: (a) the fair market value of the Principal
Property (as determined in good faith by the Borrower’s board of directors); and
(b) the present value of the total net amount of rent payments to be made under
the lease during its remaining term, discounted at the rate of interest set
forth or implicit in the terms of the lease, compounded semi-annually.

 

“Authorized Officer” means any of the chief executive officer, president, chief
financial officer, corporate controller, treasurer or assistant treasurer of the
Borrower.

 

“Bank of America” means Bank of America, N.A. or any successor thereto.

 

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

 

“BAS” means Banc of America Securities LLC.

 

“Base Rate” means, for any day, the rate per annum equal to the greater of (a)
the Federal Funds Rate in effect on such day plus ½ of 1% or (b) the Prime Rate
in effect on such day. If for any reason the Administrative Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable after due inquiry to ascertain the Federal Funds Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms hereof, the Base Rate shall
be determined without regard to clause (a) of the first sentence of this
definition until the circumstances giving rise to such inability no longer
exist. Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Rate shall be effective at the opening of business on the day
specified in the public announcement of such change.

 

3

 


--------------------------------------------------------------------------------



 

“Base Rate Loan” means any Interim Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Borrower” means Quest Diagnostics Incorporated, a Delaware corporation,
together with any successors and permitted assigns.

 

“Borrower Materials” has the meaning specified in Section 7.1(i).

 

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York or Charlotte, North Carolina;
provided that in the case of Eurodollar Loans, such day is also a day on which
dealings between banks are carried on in U.S. dollar deposits in the London
interbank market.

 

“Calculation Date” has the meaning set forth in the definition of Applicable
Percentage.

 

“CAP” means the College of American Pathologists.

 

“Capital Expenditures” means all expenditures of the Borrower and its
Subsidiaries on a consolidated basis which, in accordance with GAAP, would be
classified as capital expenditures, including, without limitation, Capital
Leases which would be so classified in accordance with GAAP.

 

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person and the amount of such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than eighteen months from the date of
acquisition, (b) Dollar denominated time and demand deposits, certificates of
deposit and banker’s acceptances of (i) any Lender, (ii) any domestic commercial
bank having capital and surplus in excess of $500,000,000 or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes

 

4

 


--------------------------------------------------------------------------------



 

issued by, or guaranteed by, any domestic corporation rated A-1 (or the
equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition,
(d) repurchase agreements with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which the Borrower shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations, (e) Investments in tax-exempt municipal bonds rated A
(or the equivalent thereof) or better by S&P or MIG2 (or the equivalent thereof)
or better by Moody’s, (f) auction rate securities rated AA or better by S&P or
Moody’s, in either case with a reset of no longer than 90 days and (g)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended, which are administered by reputable financial institutions having
capital of at least $500,000,000 and the portfolios of which are limited to
Investments of the character described in the foregoing subdivisions (a) through
(f).

 

“Cash Interest Expenses” means all Interest Expense actually paid in cash by the
Borrower and its Subsidiaries.

 

“Change of Control” means either of the following events:

 

(a)         any “person” or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act) has become, directly or indirectly, the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), by way of
merger, consolidation or otherwise of 35% or more of the Voting Stock of the
Borrower on a fully-diluted basis, after giving effect to the conversion and
exercise of all outstanding warrants, options and other securities of the
Borrower convertible into or exercisable for Voting Stock of the Borrower
(whether or not such securities are then currently convertible or exercisable);
or

 

(b)         during any period of twelve calendar months, individuals who at the
beginning of such period constituted the board of directors of the Borrower
together with any new members of such board of directors whose elections by such
board or board of directors or whose nomination for election by the stockholders
of the Borrower was approved by a vote of a majority of the members of such
board of directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was
previously so approved cease for any reason to constitute a majority of the
directors of the Borrower then in office.

 

“CLIA” means the Clinical Laboratory Improvement Amendment as set forth at 42
U.S.C. 263a and the regulations promulgated thereunder, as amended.

 

“Closing Date” means the date hereof.

 

 

5

 


--------------------------------------------------------------------------------



 

“CMS” means the Centers for Medicare and Medicaid Services of HHS, any successor
thereof and any predecessor thereof, including the Health Care Financing
Administration.

 

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder, as amended, modified, succeeded or replaced from time to
time.

 

“Commitments” means the commitment of each Lender with respect to the Interim
Loan Committed Amount.

 

“Credit Documents” means this Credit Agreement, the Notes, any Joinder Agreement
and any Notice of Borrowing.

 

“Credit Exposure” has the meaning set forth in the definition of Required
Lenders in this Section 1.1.

 

“Credit Parties” means the Borrower and the Guarantors and “Credit Party” means
any one of them.

 

“Credit Party Obligations” means, without duplication, all of the obligations of
the Credit Parties to the Lenders and the Administrative Agent, whenever
arising, under this Credit Agreement, the Notes, or any of the other Credit
Documents.

 

“Debt Issuance” means the issuance after the Closing Date of any Indebtedness
for borrowed money by the Borrower, other than (a) extensions of credit under
the 2004 Senior Credit Agreement, (b) Indebtedness incurred solely for the
acquisition of an asset or property, (c) Indebtedness incurred after the Closing
Date in connection with the acquisition of a Person or Property as long as such
Indebtedness existed prior to such acquisition and was not created in
anticipation thereof, (d) Indebtedness incurred by the Borrower arising from
Permitted Receivables Financings or (e) Indebtedness issued to a Credit Party or
any of its Subsidiaries.

 

“Debt Rating” means the long-term senior unsecured, non-credit enhanced debt
rating of the Borrower from S&P and Moody’s.

 

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

 

“Defaulting Lender” means, at any time, any Lender that, (a) has failed to make
a Loan or purchase a Participation Interest required pursuant to the terms of
this Credit Agreement (but only for so long as such Loan is not made or such
Participation Interest is not purchased), (b) has failed to pay to the
Administrative Agent or any Lender an amount owed by such Lender pursuant to the
terms of this Credit Agreement (but only for so long as such amount has not been
repaid) or (c) has been deemed insolvent or has become subject to a bankruptcy
or insolvency proceeding or to a receiver, trustee or similar official.

 

 

6

 


--------------------------------------------------------------------------------



 

“Dividends” means any payment of dividends or any other distribution upon any
shares of any class of Capital Stock of the Borrower.

 

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” means each direct and indirect Subsidiary of the Borrower
that is domiciled or organized under the laws of any State of the United States
or the District of Columbia.

 

“EBITDA” means, for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, (a) Net Income for such period (excluding
the effect of any extraordinary or other non-recurring gains and losses
(including any gain or loss from the sale of Property)) plus (b) an amount
which, in the determination of Net Income for such period, has been deducted for
(i) Interest Expense for such period, (ii) total Federal, state, foreign or
other income or franchise taxes for such period, (iii) all depreciation and
amortization for such period, (iv) other items of expense during such period
that do not involve a cash payment at any time (other than the provision for bad
debt in connection with uncollectible accounts receivable), (v) cash charges
during such period for which the Borrower and its Subsidiaries are reimbursed by
a third party during such period and (vi) special or restructuring items during
any such period included in Net Income that do not involve a cash payment during
such period (collectively, “Non-Cash Items”) minus (c) any actual cash payments
during the applicable period related to Non-Cash Items expensed or reserved
under clauses (v) and (vi) above plus (d) Tender Costs during such period.

 

“Eligible Assets” means any assets or any business (or any substantial part
thereof) used or useful in the same or a similar line of business as the
Borrower and its Subsidiaries are engaged on the Closing Date or other
healthcare-related businesses or businesses reasonably related thereto.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund and (d) any other Person approved by the Administrative Agent and
the Borrower (such approval not to be unreasonably withheld or delayed);
provided that (i) the Borrower’s consent is not required during the existence
and continuation of a Default or an Event of Default, (ii) approval by the
Borrower shall be deemed given if no objection is received by the assigning
Lender and the Administrative Agent from the Borrower within five Business Days
after notice of such proposed assignment has been delivered to the Borrower;
(iii) neither the Borrower nor an Affiliate of the Borrower shall qualify as an
Eligible Assignee; and (iv) no competitor of the Borrower shall qualify as an
Eligible Assignee.

 

“Environmental Laws” means any current or future legally enforceable requirement
of any Governmental Authority pertaining to (a) the protection of the indoor or
outdoor environment, (b) the conservation, management, or use of natural
resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release,

 

7

 


--------------------------------------------------------------------------------



 

threatened release, abatement, removal, remediation or handling of, or exposure
to, any hazardous or toxic substance or material or (e) pollution (including any
release to land surface water and groundwater) and includes, without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
USC 9601 et seq., Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 USC 6901 et seq., Federal Water Pollution Control Act, as amended by
the Clean Water Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as
amended, 42 USC 7401 et seq., Toxic Substances Control Act of 1976, 15 USC 2601
et seq., Hazardous Materials Transportation Act, 49 USC App. 1801 et seq.,
Occupational Safety and Health Act of 1970, as amended, 29 USC 651 et seq., Oil
Pollution Act of 1990, 33 USC 2701 et seq., Emergency Planning and Community
Right-to-Know Act of 1986, 42 USC 11001 et seq., National Environmental Policy
Act of 1969, 42 USC 4321 et seq., Safe Drinking Water Act of 1974, as amended,
42 USC 300(f) et seq., any analogous implementing or successor law, and any
amendment, rule, regulation, order or directive issued thereunder.

 

“Equity Issuance” means any issuance by the Borrower to any Person (other than a
Credit Party or any of its Subsidiaries) of shares of its Capital Stock or other
equity interests other than equity issued to employees pursuant to benefit plans
in the ordinary course.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity, whether or not incorporated, which is treated
as a single employer with the Borrower or any Subsidiary of the Borrower under
Sections 414(b) or (c) of the Code and solely for purposes of Section 412 of the
Code under Section 414(m) of the Code.

 

“ERISA Event” means (a) with respect to any Single Employer or Multiple Employer
Plan, the occurrence of a Reportable Event or the substantial cessation of
operations (within the meaning of Section 4062(e) of ERISA); (b) the withdrawal
of the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a substantial employer
(as such term is defined in Section 4001(a)(2) of ERISA), or the termination of
a Multiple Employer Plan; (c) the distribution of a notice of intent to
terminate or the actual termination of a Plan pursuant to Section 4041(a)(2) or
4041A of ERISA; (d) the institution of proceedings to terminate or the actual
termination of any Plan by the PBGC under Section 4042 of ERISA; (e) any event
or condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (f) the
complete or partial withdrawal of the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (g) the conditions for imposition of a
lien under Section 302(f) of ERISA

 

8

 


--------------------------------------------------------------------------------



 

exist with respect to any Plan; or (h) the adoption of an amendment to any Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA.

 

“Eurodollar Loan” means a Loan bearing interest based at a rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Eurodollar Reserve Percentage” means, with respect to each Lender, the
percentage (expressed as a decimal) applicable to such Lender which is in effect
from time to time under Regulation D as the reserve requirement (including,
without limitation, any basic, supplemental, emergency, special, or marginal
reserves) applicable with respect to its Eurocurrency liabilities, as that term
is defined in Regulation D (or against any other category of liabilities that
includes deposits by reference to which the interest rate of Eurodollar Loans is
determined). Eurodollar Loans made by a Lender shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements, if applicable, without benefits of credits for proration,
exceptions or offsets that may be available from time to time to such Lender.

 

“Event of Default” means any of the events or circumstances specified in
Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as amended, modified, succeeded or
replaced from time to time.

 

“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender).

 

“Federal Funds Rate” means for any day the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal

 

9

 


--------------------------------------------------------------------------------



 

Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain letter agreement dated as of December 18, 2006
among the Borrower, BAS and Bank of America.

 

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, without duplication, the sum of (a) all Indebtedness of the
Borrower and its Subsidiaries for borrowed money, (b) all purchase money
Indebtedness of the Borrower and its Subsidiaries, (c) the principal portion of
all obligations of the Borrower and its Subsidiaries under Capital Leases,
(d) all drawn but unreimbursed amounts under all letters of credit (other than
letters of credit supporting trade payables in the ordinary course of business)
issued for the account of the Borrower or any of its Subsidiaries, (e) all
Funded Debt of another Person secured by a Lien on any Property of the Borrower
and its Subsidiaries whether or not such Funded Debt has been assumed by a
Borrower or any of its Subsidiaries, (f) all Funded Debt of any partnership or
unincorporated joint venture to the extent the Borrower or one of its
Subsidiaries is legally obligated with respect thereto and (g) the amount of
principal attributable under any outstanding Synthetic Lease. It is understood
and agreed that Indebtedness incurred pursuant to Hedging Agreements is not
Funded Debt.

 

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

 

“Governmental Authority” means any Federal, state, local, provincial or foreign
court or governmental agency, authority, instrumentality or regulatory body.

 

“Guarantor” means each of the Material Domestic Subsidiaries of the Borrower,
any other Subsidiary of the Borrower that guaranties any Pari Passu Debt or the
2004 Senior Credit Agreement and each Additional Credit Party, together with
their successors and assigns.

 

“Guaranty” means the guaranty of the Credit Party Obligations provided by the
Guarantors pursuant to Section 4.

 

 

10

 


--------------------------------------------------------------------------------



 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing any Indebtedness
of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any Property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase Property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made.

 

“Hazardous Materials” means any substance, material or waste defined in or
regulated under any Environmental Laws.

 

“Hedging Agreements” means, collectively, interest rate protection agreements,
foreign currency exchange agreements, commodity purchase or option agreements or
other interest or exchange rate or commodity price hedging agreements, in each
case, entered into or purchased by a Credit Party.

 

“HHS” means the United States Department of Health and Human Services and any
successor thereof.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936 and regulations promulgated
thereunder, as amended from time to time.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to Property purchased by such
Person to the extent of the value of such Property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations, other than
intercompany items, of such Person issued or assumed as the deferred purchase
price of property or services purchased by such Person which would appear as
liabilities on a balance sheet of such Person, (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (f) all

 

11

 


--------------------------------------------------------------------------------



 

Guaranty Obligations of such Person, (g) the principal portion of all
obligations of such Person under (i) Capital Leases and (ii) any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing product of such Person where such transaction is
considered borrowed money indebtedness for tax purposes but is classified as an
operating lease in accordance with GAAP, (h) all obligations of such Person to
repurchase any securities which repurchase obligation is related to the issuance
thereof, including, without limitation, obligations commonly known as residual
equity appreciation potential shares, (i) all net obligations of such Person in
respect of Hedging Agreements, (j) the maximum amount of all performance and
standby letters of credit issued or bankers’ acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed) and (k) the aggregate amount of uncollected
accounts receivable of such Person subject at such time to a sale of receivables
(or similar transaction) regardless of whether such transaction is effected
without recourse to such Person or in a manner that would not be reflected on
the balance sheet of such Person in accordance with GAAP. The Indebtedness of
any Person shall include the Indebtedness of any partnership or unincorporated
joint venture in which such Person is legally obligated.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.5.

 

“Intellectual Property” has the meaning set forth in Section 6.20.

 

“Interest Coverage Ratio” means, as of the last day of each fiscal quarter, the
ratio of (a) EBITDA for the twelve month period ending on such date to (b) Cash
Interest Expense for the twelve month period ending on such date.

 

“Interest Expense” means, for any period, with respect to the Borrower and its
Subsidiaries on a consolidated basis, all interest expense, including, without
duplication, the interest component under Capital Leases, as determined in
accordance with GAAP.

 

“Interest Payment Date” means (a) as to Base Rate Loans, the last day of each
calendar quarter and the Maturity Date and (b) as to Eurodollar Loans, the last
day of each applicable Interest Period and the Maturity Date and in addition,
where the applicable Interest Period for a Eurodollar Loan is greater than three
months, then also the date three months from the beginning of the Interest
Period and each three months thereafter. If an Interest Payment Date falls on a
date which is not a Business Day, such Interest Payment Date shall be deemed to
be the next succeeding Business Day, except that in the case of Eurodollar Loans
where the next succeeding Business Day falls in the next succeeding calendar
month, then on the next preceding Business Day.

 

“Interest Period” means as to Eurodollar Loans, a period of one, two, three or
six months’ duration, as the Borrower may elect, commencing, in each case, on
the date of the borrowing (including continuations and conversions thereof);
provided, however, (i) if any Interest Period would end on a day which is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day (except that where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day),
(ii) no Interest Period shall extend beyond the Maturity Date and (iii) where

 

12


--------------------------------------------------------------------------------



 

an Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month in which the Interest Period is to end,
such Interest Period shall end on the last Business Day of such calendar month.

 

“Interim Loan Committed Amount” means FOUR HUNDRED FIFTY MILLION DOLLARS
($450,000,000).

 

“Interim Loan Commitment Percentage” means, for each Lender, the percentage
identified as its Interim Loan Commitment Percentage on Schedule 1.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 11.3.

 

“Interim Loans” means the Interim Loans made to the Borrower pursuant to Section
2.1.

 

“Interim Notes” means the promissory notes of the Borrower in favor of each of
the Lenders evidencing the Interim Loans provided pursuant to Section 2.1,
individually or collectively, as appropriate, as such promissory notes may be
amended, modified, supplemented, extended, renewed or replaced from time to time
and as evidenced in the form of Exhibit 2.1(c).          

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

 

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets, shares of Capital Stock, bonds, notes, debentures, partnership, joint
ventures or other ownership interests or other securities of such other Person
or (b) any deposit with, or advance, loan or other extension of credit to, such
Person (other than deposits or advances made in connection with the purchase of
equipment or other assets or services in the ordinary course of business) or (c)
any other capital contribution to or investment in such Person, including,
without limitation, any Guaranty Obligation (including any support for a letter
of credit issued on behalf of such Person) incurred for the benefit of such
Person.

 

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit 7.12.

 

“Lead Arranger” means BAS, in its capacity as sole book manager and sole lead
arranger with respect to the Loans and Commitments hereunder.

 

“Lender” means any of the Persons identified as a “Lender” on the signature
pages hereto, and any Eligible Assignee which may become a Lender by way of
assignment in accordance with the terms hereof, together with their successors
and permitted assigns.

 

 

13

 


--------------------------------------------------------------------------------



 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on Schedule 1.1(a), or such other office or offices as a
Lender may from time notify to the Borrower and the Administrative Agent.

 

“Leverage Ratio” means, as of the last day of each fiscal quarter, the ratio of
(a) Funded Debt on such date to (b) EBITDA for the twelve month period ending on
such date.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof (other than operating
leases).

 

“Loan” or “Loans” means the Interim Loans, individually or collectively, as
appropriate.

 

“Loan Participant” has the meaning set forth in Section 11.3(d).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, including Redbridge and its subsidiaries on a pro forma basis, except
for any material adverse effect that has been disclosed in writing either
publicly or to the Lenders on or prior to January 25, 2007, (b) the ability of a
Credit Party to perform its obligations under this Credit Agreement or any of
the other Credit Documents or (c) the validity or enforceability of this Credit
Agreement, any of the other Credit Documents, or the rights and remedies of the
Lenders hereunder or thereunder taken as a whole.

 

“Material Domestic Subsidiary” means any wholly-owned Domestic Subsidiary of the
Borrower that, directly or indirectly, (a) owns assets in excess of $20,000,000
or (b) has annual revenues, as of the most recently ended fiscal year of the
Borrower, in excess of two percent (2%) of the total revenues of the Borrower
and its Subsidiaries on a consolidated basis; provided that Quest Receivables
shall not be deemed to be a Material Domestic Subsidiary.

 

“Maturity Date” means January 31, 2008.

 

“Medicaid” shall mean that entitlement program under Title XIX of the Social
Security Act that provides federal grants to states for medical assistance
programs based on specific eligibility criteria.

 

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide services for Medicaid patients in accordance with the terms of the
agreement and Medicaid Regulations.

 

14

 


--------------------------------------------------------------------------------



 

 

“Medicaid Regulations” means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting
Medicaid and any statutes succeeding thereto; (b) all applicable provisions of
all federal rules, regulations, manuals and orders and administrative,
reimbursement and other guidelines having the force of law of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (a) above; (c) all state statutes and plans for medical assistance
enacted in connection with the statutes and provisions described in clauses (a)
and (b) above; and (d) all applicable provisions of all rules, regulations,
manuals and orders and administrative, reimbursement and other guidelines having
the force of law of all Governmental Authorities promulgated pursuant to or in
connection with the statutes described in clause (c) above and all state
administrative, reimbursement and other guidelines of all Governmental
Authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (b) above, in each case as may be amended,
supplemented or otherwise modified from time to time.

 

“Medical Reimbursement Programs” shall mean the Medicare, Medicaid and TRICARE
programs and any other healthcare program operated by or financed in whole or in
part by any foreign, domestic, federal, state or local government and any other
non-government funded third party payor programs.

 

“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act that provides for a health insurance system for
eligible elderly and disabled individuals.

 

“Medicare Provider Agreement” means an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.

 

“Medicare Regulations” shall mean, collectively, all federal statutes (whether
set forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, the HHS, CMS, the
OIG or any person succeeding to the functions of any of the foregoing)
promulgated pursuant to or in connection with any of the foregoing having the
force of law, as each may be amended, supplemented or otherwise modified from
time to time.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

 

 

15

 


--------------------------------------------------------------------------------



 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Sections 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan covered by Title IV of ERISA (other than a
Multiemployer Plan) in which the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate and at least one employer other than the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate are contributing sponsors.

 

“Net Income” means, for any period, the net income after taxes for such period
of the Borrower and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.

 

“Non-Cash Items” has the meaning set forth in the definition of EBITDA in
Section 1.1.

 

“Non-Material Domestic Subsidiary” means any wholly-owned Domestic Subsidiary
that is not a Guarantor other than Quest Receivables.

 

“Note” or “Notes” means the Interim Notes, individually or collectively, as
appropriate.

 

“Notice of Continuation/Conversion” means a request by the Borrower to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or a Base Rate Loan to a Eurodollar Loan, in the form
of Exhibit 2.2.

 

“OIG” means the Office of Inspector General of HHS and any successor thereof.

 

“Pari Passu Debt” means all unsecured indebtedness of the Borrower.

 

“Participants” means Lenders with an Interim Loan Commitment Percentage greater
than zero.

 

“Participation Interest” means the Extension of Credit by a Lender by way of a
purchase of a participation in any Loans as provided in Section 3.8.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.

 

“Permitted Acquisition” means an Acquisition by the Borrower or any of its
Subsidiaries; provided that (a) substantially all of the Property acquired (or
the Property of the Person acquired) in such Acquisition constitutes Eligible
Assets (or goodwill associated therewith), (b) in the case of an Acquisition of
the Capital Stock of another Person, the board of directors (or other comparable
governing body) of such other Person or its parent shall have duly approved such
Acquisition, (c) on the date of such Acquisition no Event of Default exists, (d)
after giving effect to such Acquisition, no Default or Event of Default shall
exist, (e) if such Acquisition involves the formation of a

 

16

 


--------------------------------------------------------------------------------



 

new Subsidiary of the Borrower, such Subsidiary complies with Section 7.12 and
(f) such Acquisition is undertaken in accordance with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees and awards to which
any party to such Acquisition may be subject.

 

“Permitted Investments” means Investments which constitute the following:
(a) cash or Cash Equivalents, (b) trade accounts receivable created, acquired or
made in the ordinary course of business, (c) inventory, raw materials, general
intangibles and other current assets acquired in the ordinary course of
business, (d) Investments by the Borrower or one of its Subsidiaries in each
other, (e) Permitted Acquisitions, (f) advances to management personnel and
employees in the ordinary course of business, (g) Investments existing as of the
Closing Date; provided that any such Investment in excess of $2,000,000 is set
forth on Schedule 8.6, (h) Investments consisting of non-cash consideration
received in the form of securities, notes or similar obligations in connection
with any conveyance, sale, lease, assignment, transfer or other disposition of
any Property by the Borrower or one of its Subsidiaries to any Person, and which
are permitted hereunder and (i) any other Investment as long as (i) on the date
of such Investment, no Event of Default exists and (ii) after giving effect to
such Investment no Default or Event of Default shall exist.

 

“Permitted Liens” means (a) Liens securing Credit Party Obligations, if any,
(b) Liens for taxes not yet due or Liens for taxes being contested in good faith
by appropriate proceedings for which adequate reserves determined in accordance
with GAAP have been established (and as to which the Property subject to any
such Lien is not yet subject to foreclosure, sale, collection, levy or loss on
account thereof), (c) Liens in respect of Property imposed by law arising in the
ordinary course of business such as materialmen’s, mechanics’, warehousemen’s,
carrier’s, landlords’ and other nonconsensual statutory Liens which are not yet
due and payable or which are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (d) Liens (other
than Liens imposed under ERISA) consisting of pledges or deposits made in the
ordinary course of business to secure payment of worker’s compensation
insurance, unemployment insurance, pensions or social security programs,
(e) Liens arising from good faith deposits in connection with or to secure
performance of tenders, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money), (f) Liens arising from good faith deposits in connection with or to
secure performance of statutory obligations and surety and appeal bonds,
(g) easements, rights-of-way, restrictions (including zoning restrictions),
matters of plat, minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes, (h) judgment Liens that would not
constitute an Event of Default, (i) Liens in connection with Indebtedness
permitted by Sections 8.1(d), (j) Liens arising by virtue of any statutory or
common law provision relating to banker’s liens, rights of setoff or similar
rights as to deposit accounts or other funds maintained with a creditor
depository institution, (k) Liens existing on the date hereof and identified on
Schedule 8.2, (l) Liens upon Property acquired (or the Property of a

 

17

 


--------------------------------------------------------------------------------



 

Subsidiary that is acquired) after the Closing Date by the Borrower or its
Subsidiaries, which Liens either (i) existed on such Property before the time of
such acquisition and were not created in anticipation thereof or (ii)  were
created solely for the purpose of securing Indebtedness representing, or
incurred to finance or refinance, the cost of such Property or improvements
thereon; provided, however; that (A) no such Lien shall extend to or cover any
Property of any Credit Party other than the Property so acquired and
improvements thereon and proceeds thereof, (B) the principal amount of
Indebtedness secured by any such Lien shall at no time exceed 100% of the fair
market value of such Property at the time it was acquired or constructed and
(C) the Indebtedness secured by any such Lien is permitted hereunder; provided
that (x) no such Lien shall extend to any Property other than the Property
subject thereto on the closing date of such acquisition and (y) the principal
amount of the Indebtedness secured by such Liens shall not be increased, (m)
Liens in connection with Permitted Receivables Financing, (n) Liens with respect
to lease filings for notice purposes only, (o) Liens on purchase money
Indebtedness incurred by the Borrower in an amount not to exceed, in the
aggregate, $100,000,000 less Indebtedness incurred by Subsidiaries of the
Borrower pursuant to Section 8.1(d), (p) Liens on Property of non-wholly owned
Subsidiaries of the Borrowers incurred to finance working capital and (q)
renewals and extensions of the foregoing so long as such Lien (i) does not cover
any additional Property, (ii) does not secure additional Indebtedness and
(iii) is not otherwise prohibited by this Credit Agreement.

 

“Permitted Receivables Financing” means any transaction entered into pursuant to
documentation reasonably acceptable to the Administrative Agent in which (a) one
or more Credit Parties sells, conveys or otherwise transfers to Quest
Receivables and (b) Quest Receivables sells, conveys or otherwise transfers to
any other Person or grants a security interest to any Person in, any Receivables
(whether now existing or hereafter acquired) of a Credit Party, and any assets
related thereto including all collateral securing such Receivables, all
contracts and all Guaranty Obligations or other obligations in respect of such
Receivables, all proceeds of such Receivables and all other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Receivables.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.

 

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.

 

 

“Platform” has the meaning specified in Section 7.1(i).

 

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in Charlotte, North Carolina
(or such other

 

18

 


--------------------------------------------------------------------------------



 

principal office of the Administrative Agent as communicated in writing to the
Borrower and the Lenders) as its Prime Rate. Any change in the interest rate
resulting from a change in the Prime Rate shall become effective as of 12:01
a.m. of the Business Day on which each change in the Prime Rate is announced by
the Administrative Agent. The Prime Rate is a reference rate used by the
Administrative Agent in determining interest rates on some loans which may be
priced at, above or below such announced rate and is not intended to be the
lowest rate of interest charged on any extension of credit to any debtor.

 

“Principal Property” means any real property and any related buildings, fixtures
or other improvements located in the United States owned by the Borrower or its
Subsidiaries (a) on or in which one of its 30 largest domestic clinical
laboratories conducts operations, as determined by net revenues for the four
most recent fiscal quarters for which financial statements have been filed with
the Securities and Exchange Commission, or (b) the net book value of which at
the time of the determination exceeds 1% of Total Assets.

 

“Property” means any right, title or interest in or to any property or asset of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible.

 

 

“Public Lender” has the meaning specified in Section 7.1(i).

 

“Quest Receivables” means Quest Diagnostics Receivables Incorporated, a Delaware
corporation, a wholly-owned, bankruptcy-remote, special purpose Subsidiary of
the Borrower.

 

“Real Properties” has the meaning given thereto in Section 6.19.

 

“Receivable” means the indebtedness and payment obligations of any Person to any
Credit Party or acquired by any Credit Party (including obligations constituting
an account or general intangible or evidenced by a note, instrument, contract,
security agreement, chattel paper or other evidence of indebtedness or security)
arising from a sale of merchandise or the provision of services in the ordinary
course of business by such Credit Party or the Person from which such
indebtedness and payment obligation were acquired by any Credit Party, including
(a) any right to payment for goods sold or for services rendered and (b) the
right to payment of any interest, sales taxes, finance charges, returned check
or late charges and other obligations of such Person with respect thereto.

 

“Redbridge” means that certain entity which has been separately identified in
writing by the Borrower to the Administrative Agent, together with its
successors and assigns.

 

“Redbridge Acquisition” means the acquisition of all of the outstanding equity
of Redbridge.

 

“Regulation A, D, T, U or X” means Regulation A, D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

 

19

 


--------------------------------------------------------------------------------



 

 

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time; provided, however, that if any Lender shall be a Defaulting Lender at such
time then there shall be excluded from the determination of Required Lenders the
aggregate principal amount of Credit Exposure of such Lender at such time. For
purposes hereof, the term “Credit Exposure” as applied to each Lender shall mean
the principal balance of the outstanding Loans of such Lender.

 

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material Property is subject.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation or by the PBGC.

 

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or one of its Subsidiaries of any Principal
Property that has been or is to be sold or transferred by the Borrower or any
Guarantor to such Person, as the case may be.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or any successor or assignee of the business of such division in
the business of rating securities.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

 

“Social Security Act” means the Social Security Act as set forth in Title 42 of
the United States Code, as amended, and any successor statute thereto, as
interpreted by the rules and regulations issued thereunder, in each case as in
effect from time to time. References to sections of the Social Security Act
shall be construed also to refer to any successor sections.

 

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s

 

20

 


--------------------------------------------------------------------------------



 

ability to pay as such debts and liabilities mature in their ordinary course,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s assets would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the assets of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair saleable value of the
assets of such Person is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability reduced
by the amount of any contribution or indemnity that can reasonably be expected
to be received.

 

“Stock Repurchase” has the meaning set forth in Section 8.9.

 

“Strategic Investment Portfolio” means all Investments in Persons in which the
Borrower and its Subsidiaries own less than 50% of the Voting Stock of such
Person.

 

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture or other entity in which such
person directly or indirectly through Subsidiaries has more than a 50% equity
interest at any time.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

 

“Tender Costs” means the costs incurred by the Borrower in connection with any
tender for outstanding indebtedness of the Borrower, and the termination of the
interest rate swap contracts related thereto in an aggregate amount not to
exceed $35,000,000 during the term of this Credit Agreement.

 

“Total Assets” means all items that in accordance with GAAP would be classified
as assets of the Borrower and its Subsidiaries on a consolidated basis.

 

“TRICARE” means the United States Department of Defense health care program for
service families including, but not limited to, TRICARE Prime, TRICARE Extra and
TRICARE Standard, and any successor to or predecessor thereof.

 

 

21

 


--------------------------------------------------------------------------------



 

“Voting Stock” means all classes of the Capital Stock of such Person then
outstanding and normally entitled to vote in the election of directors (or
similar governing authority).

 

1.2

Other Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a)         The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)                      (i)           The words “herein”, “hereto”, “hereof”
and “hereunder” and words of similar import when used in any Credit Document
shall refer to such Credit Document as a whole and not to any particular
provisions thereof.

 

(ii)         Article, Section, Exhibit and Schedule references are to the Credit
Document in which such reference appears.

 

(iii)         The term “including” is by way of example and not limitation. 

 

(iv)        The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(c)         In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.

 

(d)         Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document.

 

1.3

Accounting Terms/Calculation of Financial Covenants.

 

(a)         Except as otherwise expressly provided herein, all accounting terms
used herein shall be interpreted, and all financial statements and certificates
and reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of GAAP applied on a basis consistent with the most recent
annual or quarterly financial statements delivered pursuant to Section 7.1 (or,
prior to the delivery of the first financial statements pursuant to Section 7.1,
consistent with the financial statements delivered to the Lenders prior to the
Closing Date); provided, however, if (a) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to

 

22

 


--------------------------------------------------------------------------------



 

any change in GAAP or the rules promulgated with respect thereto or (b) the
Administrative Agent or the Required Lenders shall so object in writing within
30 days after delivery of such financial statements, then such calculations
shall be made on a basis consistent with GAAP as in effect as of the date of the
most recent financial statements delivered by the Borrower to the Lenders to
which no such objection shall have been made.

 

(b)         Notwithstanding anything herein to the contrary, for the purposes of
calculating the financial covenants set forth in Section 7.2, (i) income
statement items (positive or negative) attributable to any Person or Property
acquired in a Permitted Acquisition and Indebtedness incurred in connection with
such Permitted Acquisition shall, without duplication, be treated as if such
Person or Property was acquired or such Indebtedness incurred as of the first
day of the twelve month period ending as of the most recently completely fiscal
quarter of the Borrower and (ii) income statement items (positive or negative)
attributable to Property disposed of in any asset sale permitted by Section
8.5(g) and Indebtedness retired in connection with such sale shall, without
duplication, be treated as if such sale occurred as of the first day of the
twelve month period ending as of the most recently completed fiscal quarter of
the Borrower.

 

 

1.4

Time.

 

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight time, as the case may be, unless specified otherwise.

 

 

1.5

Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

 

1.6

References to Agreements and Laws.

 

Unless otherwise expressly provided herein, (a) references to organization
documents, agreements (including the Credit Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Credit Document and (b) references to
any law shall include all statutory and regulatory provisions (having the force
of law) consolidating, amending, replacing, supplementing or interpreting such
law.

 

 

23

 


--------------------------------------------------------------------------------



 

SECTION 2

 

CREDIT FACILITIES

 

 

2.1

Interim Loans.

 

(a)    Loan Commitment. Subject to the terms and conditions set forth herein, on
the Closing Date, each Lender severally agrees to make interim loans
(collectively the “Interim Loans” or “Loans”) to the Borrower, in Dollars, in an
amount equal to such Lender’s Interim Loan Commitment Percentage of the Interim
Loan Committed Amount; provided that the aggregate amount of such Interim Loans
made shall not exceed the Interim Loan Committed Amount. Once repaid or prepaid,
Interim Loans cannot be reborrowed.

 

(b)   Funding of Loans. Each Lender shall make its Interim Loan Commitment
Percentage of the Interim Loan Committed Amount available to the Administrative
Agent by 1:00 p.m. on the Closing Date by deposit, in Dollars, of immediately
available funds at the Agency Services Address. The amount of the Interim Loans
will then be made available to the Borrower by the Administrative Agent as
directed by the Borrower, to the extent the amount of such Interim Loans are
made available to the Administrative Agent. All Interim Loans made on the
Closing Date shall be Base Rate Loans unless the Borrower delivers a funding
indemnity letter in form and substance reasonably acceptable to the
Administrative Agent at least three (3) Business Days prior to the Closing Date.
Thereafter, all or any portion of the Interim Loans may be converted into
Eurodollar Loans in accordance with the terms of Section 2.2.

 

The obligations of the Lenders hereunder to make Interim Loans and to make
payments pursuant to Section 10.7 are several and not joint. No Lender shall be
responsible for the failure or delay by any other Lender in its obligation to
make Interim Loans hereunder; provided, however, that the failure of any Lender
to fulfill its obligations hereunder shall not relieve any other Lender of its
obligations hereunder. Unless the Administrative Agent shall have been notified
by any Lender prior to the date of any such Interim Loan that such Lender does
not intend to make available to the Administrative Agent its portion of the
Interim Loans to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on the
date of such Interim Loans, and the Administrative Agent in reliance upon such
assumption, may (in its sole discretion but without any obligation to do so)
make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent, the
Administrative Agent shall be able to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount upon the
Administrative Agent’s demand therefor, the Administrative Agent will promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover from such Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent

 

24

 


--------------------------------------------------------------------------------



 

at a per annum rate equal to (i) from the Borrower at the Base Rate or (ii) from
such Lender, at a rate per annum equal to, during the period to but excluding
the date two Business Days after demand therefor, the Federal Funds Rate, and,
thereafter, the Base Rate plus two percent (2%) per annum.

 

(c)    Interim Notes. The Interim Loans made by each Lender shall be evidenced
by a duly executed promissory note of the Borrower to each Lender that requests
an Interim Note in substantially the form of Exhibit 2.1(c).

 

 

2.2

Continuations and Conversions.

 

Subject to the terms below, the Borrower shall have the option, on any Business
Day, to continue existing Eurodollar Loans for a subsequent Interest Period, to
convert Base Rate Loans into Eurodollar Loans or to convert Eurodollar Loans
into Base Rate Loans. By no later than 11:00 a.m. (a) on the date of the
requested conversion of a Eurodollar Loan to a Base Rate Loan or (b) three
Business Days prior to the date of the requested continuation of a Eurodollar
Loan or conversion of a Base Rate Loan to a Eurodollar Loan, the Borrower shall
provide telephonic notice to the Administrative Agent, followed promptly by a
written Notice of Continuation/Conversion, in the form of Exhibit 2.2 setting
forth (i) whether the Borrower wishes to continue or convert such Loans and
(ii) if the request is to continue a Eurodollar Loan or convert a Base Rate Loan
to a Eurodollar Loan, the Interest Period applicable thereto. Notwithstanding
anything herein to the contrary, (A) except as provided in Section 3.11,
Eurodollar Loans may only be continued or converted into Base Rate Loans on the
last day of the Interest Period applicable thereto, (B) Eurodollar Loans may not
be continued nor may Base Rate Loans be converted into Eurodollar Loans during
the existence and continuation of a Default or an Event of Default, (C) any
request to continue a Eurodollar Loan that fails to comply with the terms hereof
or any failure to request a continuation of a Eurodollar Loan at the end of an
Interest Period shall constitute a conversion to a Base Rate Loan on the last
day of the applicable Interest Period and (D) any failure to state the Interest
Period with respect to the continuation of a Eurodollar Loan or the conversion
of a Base Rate Loan to a Eurodollar Loan shall constitute a request for a one
month Interest Period.

 

 

2.3

Minimum Amounts.

 

Each request for a conversion or continuation shall be subject to the
requirements that (a) each Eurodollar Loan shall be in a minimum amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof, (b) each
Base Rate Loan shall be in a minimum amount of $5,000,000 (and in integral
multiples of $1,000,000 in excess thereof). For the purposes of this Section
2.3, all Eurodollar Loans with the same Interest Periods that begin and end on
the same date shall be considered as one Eurodollar Loan, but Eurodollar Loans
with different Interest Periods, even if they begin on the same date, shall be
considered as separate Eurodollar Loans.

 

 

25

 


--------------------------------------------------------------------------------



 

SECTION 3

 

GENERAL PROVISIONS APPLICABLE TO LOANS  

 

 

3.1

Interest.

 

(a)    Interest Rate. Subject to Section 3.1(b), (i) all Base Rate Loans shall
accrue interest at the Base Rate and (ii) all Eurodollar Loans shall accrue
interest at the Adjusted Eurodollar Rate.

 

(b)   Default Rate of Interest. Upon the occurrence, and during the
continuation, of an Event of Default pursuant to Section 9.1(a), the principal
of and, to the extent permitted by law, interest on the Loans and any other
amounts owing hereunder or under the other Credit Documents (including without
limitation fees and expenses) shall bear interest, payable on demand, at a per
annum rate equal to 2% plus the rate which would otherwise be applicable (or if
no rate is applicable, then the Base Rate plus two percent (2%) per annum).

 

(c)    Interest Payments. Interest on Loans shall be due and payable in arrears
on each Interest Payment Date.

 

 

3.2

Place and Manner of Payments.

 

All payments of principal, interest, fees, expenses and other amounts to be made
by a Credit Party under this Credit Agreement shall be made unconditionally and
without any setoff, deduction, counterclaim, defense, recoupment or withholding
of any kind and received not later than 2:00 p.m. on the date when due, in
Dollars and in immediately available funds, by the Administrative Agent at the
Agency Services Address. Payments received after such time shall be deemed to
have been received on the next Business Day. The Borrower shall, at the time it
makes any payment under this Credit Agreement, specify to the Administrative
Agent the Loans, fees or other amounts payable by the Borrower hereunder to
which such payment is to be applied (and in the event that it fails to specify,
or if such application would be inconsistent with the terms hereof, the
Administrative Agent shall, subject to Section 3.7, distribute such payment to
the Lenders in such manner as the Administrative Agent may reasonably deem
appropriate). The Administrative Agent will distribute such payments to the
Lenders on the same Business Day if any such payment is received at or before
2:00 p.m.; otherwise the Administrative Agent will distribute such payment to
the Lenders on the next succeeding Business Day. Whenever any payment hereunder
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day (subject to
accrual of interest and fees for the period of such extension), except that, in
the case of Eurodollar Loans (or interest payable with respect thereto), if the
extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the next preceding Business
Day.

 

 

3.3

Prepayments.

 

(a)    Voluntary Prepayments. The Borrower shall have the right to prepay Loans
in whole or in part from time to time without premium or penalty; provided,
however, that

 

26

 


--------------------------------------------------------------------------------



 

(i) Eurodollar Loans may only be prepaid on three Business Days’ prior written
notice to the Administrative Agent and (ii) each such partial prepayment of
Eurodollar Loans or Base Rate Loans shall be in the minimum principal amount of
$5,000,000 and integral multiples of $1,000,000. Amounts prepaid pursuant to
this Section 3.3(a) shall be applied as the Borrower may elect; however, if the
Borrower fails to specify, such prepayment will be applied in the manner set
forth in Section 3.3(c) below.

 

(b)         Mandatory Prepayments. Within five (5) Business Days following
receipt by a Credit Party or any of its Subsidiaries of proceeds from a Debt
Issuance or an Equity Issuance, the Borrower shall prepay the Loans in an amount
equal to 100% of the proceeds of such Debt Issuance or Equity Issuance (net of
actual transaction costs paid to third parties in connection therewith). All
such prepayments hereunder shall be applied as set forth in Section 3.3(c)
below.

 

(c)    Application of Prepayments. All amounts paid pursuant to Sections 3.3(a)
and 3.3(b) shall be applied first to Base Rate Loans and then to Eurodollar
Loans in direct order of Interest Period maturities. All prepayments under this
Section 3.3(c) shall be subject to Section 3.14.

 

 

3.4

[Reserved].

 

 

3.5

Payment in full at Maturity.

 

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing with respect
thereto, shall be due and payable in full, unless accelerated sooner pursuant to
Section 9.

 

 

3.6

Computations of Interest and Fees.

 

(a)    Except for Base Rate Loans that are based upon the Prime Rate, in which
case interest shall be computed on the basis of the actual number of days
elapsed over a year of 365 or 366 days, as the case may be, all computations of
interest and fees hereunder shall be made on the basis of the actual number of
days elapsed over a year of 360 days. Interest shall accrue from and include the
date of borrowing (or continuation or conversion) but exclude the date of
payment.

 

(b)   It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including but not limited
to prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the

 

27

 


--------------------------------------------------------------------------------



 

maximum nonusurious amount, any such construction shall be subject to the
provisions of this paragraph and such documents shall be automatically reduced
to the maximum nonusurious amount permitted under applicable law, without the
necessity of execution of any amendment or new document. If any Lender shall
ever receive anything of value which is characterized as interest on the Loans
under applicable law and which would, apart from this provision, be in excess of
the maximum nonusurious amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Loans and not to the payment of interest, or
refunded to the Borrower or the other payor thereof if and to the extent such
amount which would have been excessive exceeds such unpaid principal amount of
the Loans. The right to demand payment of the Loans or any other Indebtedness
evidenced by any of the Credit Documents does not include the right to
accelerate the payment of any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand. All interest paid or agreed to be
paid to the Lenders with respect to the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such Indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.

 

 

3.7

Pro Rata Treatment.

 

Except to the extent otherwise provided herein, each Interim Loan borrowing,
each payment or prepayment of principal of any Interim Loan, each payment of
fees (other than the fees retained by the Administrative Agent for its own
account) and each conversion or continuation of any Interim Loan shall (except
as otherwise provided in Section 3.11) be allocated pro rata among the relevant
Lenders in accordance with the respective Interim Loan Commitment Percentages of
such Lenders, as applicable, (or, if the Commitments of such Lenders have
expired or been terminated, in accordance with the respective principal amounts
of the outstanding Interim Loans and Participation Interests of such Lenders);
provided that, if any Lender shall have failed to pay its applicable pro rata
share of any Interim Loan, then any amount to which such Lender would otherwise
be entitled pursuant to this Section 3.7 shall instead be payable to the
Administrative Agent until the share of such Loan not funded by such Lender has
been repaid; provided further, that in the event any amount paid to any Lender
pursuant to this Section 3.7 is rescinded or must otherwise be returned by the
Administrative Agent, each Lender shall, upon the request of the Administrative
Agent, repay to the Administrative Agent the amount so paid to such Lender, with
interest for the period commencing on the date such payment is returned by the
Administrative Agent until the date the Administrative Agent receives such
repayment at a rate per annum equal to, during the period to but excluding the
date two Business Days after such request, the Federal Funds Rate, and
thereafter, the Base Rate plus two percent (2%) per annum.

 

 

3.8

Sharing of Payments.

 

The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any Loan
or any other obligation owing to such Lender under this Credit Agreement through
the exercise of a right of setoff, banker’s lien or

 

28

 


--------------------------------------------------------------------------------



 

counterclaim, or pursuant to a secured claim under Section 506 of the Bankruptcy
Code or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, in excess of its pro rata
share of such payment as provided for in this Credit Agreement, such Lender
shall promptly pay in cash or purchase from the other Lenders a participation in
such Loans and other obligations in such amounts, and make such other
adjustments from time to time, as shall be equitable to the end that all Lenders
share such payment in accordance with their respective ratable shares as
provided for in this Credit Agreement. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker’s lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be restored, each Lender which
shall have shared the benefit of such payment shall, by payment in cash or a
repurchase of a participation theretofore sold, return its share of that benefit
(together with its share of any accrued interest payable with respect thereto)
to each Lender whose payment shall have been rescinded or otherwise restored.
The Borrower agrees that any Lender so purchasing such a participation may, to
the fullest extent permitted by law, exercise all rights of payment, including
setoff, banker’s lien or counterclaim, with respect to such participation as
fully as if such Lender were a holder of such Loan or other obligation in the
amount of such participation. Except as otherwise expressly provided in this
Credit Agreement, if any Lender or the Administrative Agent shall fail to remit
to any other Lender an amount payable by such Lender or the Administrative Agent
to such other Lender pursuant to this Credit Agreement on the date when such
amount is due, such payments shall be made together with interest thereon for
each date from the date such amount is due until the date such amount is paid to
the Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.8 applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders under this Section 3.8 to share in the benefits of any
recovery on such secured claim.

 

 

3.9

Capital Adequacy/Regulation D.

 

(a)         If, after the date thereof, any Lender determines that the
introduction after the Closing Date of any law, rule or regulation or other
Requirement of Law regarding capital adequacy or any change therein or in the
interpretation thereof, or compliance by such Lender (or its Lending Office)
therewith, has or would have the effect of reducing the rate of return on the
capital or assets of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender (with a copy of
such demand to the Administrative Agent), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.

 

(b)         The Borrower shall pay to each Lender, as long as such Lender shall
be required under regulations of the Board of Governors of the Federal Reserve
System of the United States of America to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan

 

29

 


--------------------------------------------------------------------------------



 

equal to (i) (A) the applicable Eurodollar Rate divided by (B) one minus the
Eurodollar Reserve Percentage minus (ii) the applicable Eurodollar Rate. Such
additional interest shall be due and payable on each date on which interest is
payable on such Loan; provided the Borrower shall have received at least five
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice five days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable five days from the receipt by the Borrower of such notice.

 

 

3.10

Inability To Determine Interest Rate.

 

If the Administrative Agent determines (which determination shall be conclusive
and binding upon the Borrower) in connection with any request for a Eurodollar
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the applicable offshore Dollar market for the
applicable amount and Interest Period of such Eurodollar Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for such
Eurodollar Loan or (c) the Eurodollar Rate for such Eurodollar Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Eurodollar
Loan, the Administrative Agent will promptly notify the Borrower and all the
Lenders. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending Notice
of Borrowing or Notice of Continuation/Conversion with respect to Eurodollar
Loans or, failing that, will be deemed to have converted such request into a
request for a borrowing of or conversion into a Base Rate Loan in the amount
specified therein.

 

 

3.11

Illegality.

 

If any Lender determines that any Requirement of Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Loans, or
materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the applicable offshore Dollar market, or to
determine or charge interest rates based upon the Eurodollar Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurodollar Loans or to convert
Base Rate Loans to Eurodollar Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period thereof, if such
Lender may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrower shall
also pay interest on the amount so prepaid or converted, together with any
amounts due with respect thereto pursuant to Section 3.14. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

 

30

 


--------------------------------------------------------------------------------



 

 

 

3.12

Requirements of Law.

 

If any Lender determines that as a result of the introduction of or any change
in, or in the interpretation of, any Requirement of Law, or such Lender’s
compliance therewith, there shall be any increase in the cost to such Lender of
agreeing to make or making, funding or maintaining Eurodollar Loans, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this subsection (a) any such
increased costs or reduction in amount resulting from (i) Taxes or Other Taxes
(as to which Section 3.13 shall govern) and (ii) reserve requirements utilized
in the determination of the Eurodollar Rate), then from time to time, within 10
days of demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction in yield.

 

 

3.13

Taxes.

 

(a)         Any and all payments by a Credit Party to or for the account of the
Administrative Agent or any Lender under any Credit Document shall be made free
and clear of and without deduction for any and all present or future income,
stamp or other taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and all liabilities with respect thereto, but
excluding, in the case of the Administrative Agent and each Lender, any branch
profit taxes or taxes imposed on or measured by its net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which the Administrative Agent
or such Lender, as the case may be, is organized or maintains its Lending Office
(all such non-excluded present or future income, stamp or other taxes, duties,
levies, imposts, deductions, assessments, fees, withholdings or similar charges,
and liabilities being hereinafter referred to as “Taxes”). If a Credit Party
shall be required by any Requirement of Law to deduct any Taxes from or in
respect of any sum payable under any Credit Document to the Administrative Agent
or any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.13(a)), the Administrative Agent or such
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Credit Party shall make
such deductions, (iii) such Credit Party shall pay the full amount deducted to
the relevant taxation authority or other Governmental Authority in accordance
with applicable Requirements of Law and (iv) within 30 days after the date of
such payment, such Credit Party shall furnish to the Administrative Agent (which
shall forward the same to such Lender) the original or a certified copy of a
receipt evidencing payment thereof, to the extent such receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent.

 

(b)        In addition, each Credit Party agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under any Credit
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Credit Document (hereinafter
referred to as “Other Taxes”).

 

31

 


--------------------------------------------------------------------------------



 

 

(c)         If a Credit Party shall be required to deduct or pay any Taxes or
Other Taxes from or in respect of any sum payable under any Credit Document to
the Administrative Agent or any Lender, such Credit Party shall also pay to the
Administrative Agent (for the account of such Lender) or to such Lender, at the
time interest is paid, such additional amount that such Lender reasonably
specifies by written notice to such Credit Party as necessary to preserve the
after-tax yield (after factoring in all taxes, including taxes imposed on or
measured by net income) such Lender would have received if such Taxes or Other
Taxes had not been imposed; provided that if such Lender fails to provide such
notice to such Credit Party before the date which is five days prior to the date
such interest is paid, such Credit Party shall pay at the time such interest is
paid such amount as such Credit Party reasonably estimates will preserve such
Lender’s after-tax yield (after factoring in only such Taxes or Other Taxes) and
pay the balance within five days after receiving such notice.

 

(d)          Each Credit Party agrees to indemnify the Administrative Agent and
each Lender for (i) the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.13(d)) paid by the Administrative Agent and such Lender and
(ii) any liability (including penalties, interest and reasonable expenses)
arising therefrom or with respect thereto.

 

(e)          In the case of any payment hereunder or under any other Credit
Document by or on behalf of a Credit Party through an account or branch outside
the United States, or on behalf of a Credit Party by a payor that is not a
United States person, if such Credit Party determines that no taxes are payable
in respect thereof, such Credit Party shall furnish, or shall cause such payor
to furnish, to the Administrative Agent, an opinion of counsel reasonably
acceptable to the Administrative Agent stating that such payment is exempt from
Taxes. For purposes of this subsection (e), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Code.

 

(f)     Each Lender that is a foreign corporation, foreign partnership or
foreign trust within the meaning of the Code shall deliver to the Administrative
Agent, prior to receipt of any payment subject to withholding under the Code,
two duly signed completed copies of either IRS Form W-8BEN or any successor
thereto (relating to such Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Lender by the
Credit Parties pursuant to this Credit Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Lender by a
Credit Party pursuant to this Credit Agreement), as appropriate, or such other
evidence satisfactory to the Borrower and the Administrative Agent that such
Lender is entitled to an exemption from, or reduction of, United States
withholding tax. Upon the request of the Administrative Agent or the Borrower,
each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Administrative Agent two
duly signed completed copies of IRS Form W-9 or any successor thereto or such
other evidence satisfactory to the Borrower and the Administrative Agent that
such Lender is entitled to an exemption from, or reduction of,

 

32

 


--------------------------------------------------------------------------------



 

United States withholding tax. Thereafter and from time to time, each such
Lender shall (i) promptly submit to the Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities), as appropriate, as may reasonably be requested by the Borrower or
the Administrative Agent and then be available under then current United States
laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Lender by the Borrower pursuant to this Credit Agreement,
(ii) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction (or it
is determined the earlier claimed exemption was incorrectly claimed for any
reason) and (iii) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
Requirement of Law that the Credit Parties make any deduction or withholding for
taxes from amounts payable to such Lender. If the forms or other evidence
provided by such Lender at the time such Lender first becomes a party to this
Credit Agreement indicate a United States interest withholding tax rate in
excess of zero, withholding tax at such rate shall be considered excluded from
Taxes for purpose of any indemnity or gross up unless and until such Lender
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided, however, that, if at the date of
any assignment pursuant to which a Lender becomes a party to this Credit
Agreement, the Lender assignor was entitled to payments under subsection (a) of
this Section 3.13 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If such Lender
fails to deliver the above forms or other evidence, then the Borrower or the
Administrative Agent may withhold from any interest payment to such Lender an
amount equal to the applicable withholding tax imposed by the Code, without
reduction. If any Governmental Authority asserts that the Borrower or the
Administrative Agent did not properly withhold any tax or other amount from
payments made in respect of such Lender, such Lender shall indemnify the
Borrower or the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Borrower or the Administrative Agent under this Section 3.13(f), and costs and
expenses (including Attorney Costs) of the Borrower or the Administrative Agent.
For any period with respect to which a Lender has failed to provide the
Administrative Agent with the above forms or other evidence (other than if such
failure is due to a change in the applicable law, or in the interpretation or
application thereof, occurring after the date on which such form or other
evidence originally was required to be provided or if such form or other
evidence otherwise is not required), such Lender shall not be entitled to
indemnification under subsection (d) of this Section 3.13 nor shall the Credit
Party be required to deduct or withhold under subsections (a) or (c) of this
Section 3.13 with respect to Taxes imposed by the United States by reason of
such failure; provided, however, that should a

 

33

 


--------------------------------------------------------------------------------



 

Lender become subject to Taxes because of its failure to deliver such form or
other evidence required hereunder, the Borrower shall take such steps as such
Lender shall reasonably request to assist such Lender in recovering such Taxes.
The obligation of the Lenders under this Section 3.13(f) shall survive the
payment of all Credit Party Obligations and the resignation or replacement of
the Administrative Agent.

 

(g)    In the event that an additional payment is made under Section 3.13(a) or
(c) for the account of any Lender and such Lender, in its reasonable judgment,
determines that it has finally and irrevocably received or been granted a credit
against or release or remission for, or repayment of, any tax paid or payable by
it in respect of or calculated with reference to the deduction or withholding
giving rise to such payment, such Lender shall, to the extent that it determines
that it can do so without prejudice to the retention of the amount of such
credit, relief, remission or repayment, pay to the Borrower such amount as such
Lender shall, in its reasonable judgment, have determined to be attributable to
such deduction or withholding and which will leave such Lender (after such
payment) in no worse position than it would have been in if the Borrower had not
been required to make such deduction or withholding. Nothing herein contained
shall interfere with the right of a Lender to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender to claim any tax credit or
to disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender to do anything that would prejudice its
ability to benefit from any other credits, reliefs, remissions or repayments to
which it may be entitled.

 

 

3.14

Compensation.

 

Upon the written demand of any Lender, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
Eurodollar Loan on a day other than the last day of the Interest Period for such
Eurodollar Loan (whether voluntary, mandatory, automatic, by reason of
acceleration or otherwise); or

 

(b)         any failure by the Borrower (for a reason other than the failure of
such Lender to make a Eurodollar Loan) to prepay, borrow, continue or convert
any Eurodollar Loan on the date or in the amount previously requested by the
Borrower.

 

The amount each such Lender shall be compensated pursuant to this Section 3.14
shall include, without limitation, (i) any loss incurred by such Lender in
connection with the re-employment of funds prepaid, repaid, not borrowed or
paid, as the case may be and (ii) any reasonable out-of-pocket expenses
(including Attorney Costs) incurred and reasonably attributable thereto.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.14, each Lender may deem that it funded each Eurodollar Loan made
by it at the Eurodollar Rate for such Eurodollar Loan by a matching deposit or
other borrowing in the applicable

 

34

 


--------------------------------------------------------------------------------



 

offshore Dollar interbank market for a comparable amount and for a comparable
period, whether or not such Eurodollar Loan was in fact so funded.

 

 

3.15

Determination and Survival of Provisions.

 

All determinations by the Administrative Agent or a Lender of amounts owing
under Sections 3.9 through 3.14, inclusive, shall, absent manifest error, be
conclusive and binding on the parties hereto. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods. Section 3.9 through 3.14, inclusive, shall survive the
termination of this Credit Agreement and the payment of all Credit Party
Obligations.

 

 

3.16

Notification by Lenders.

 

Subject to Section 3.13(c), each Lender shall notify the Borrower (and any
applicable Credit Party) of any event that will entitle such Lender to
compensation under Section 3.9, 3.12, 3.13 or 3.14 as promptly as practicable,
but in any event within 90 days after such Lender obtains actual knowledge
thereof; provided, however, that if any Lender fails to give such notice within
90 days after it obtains actual knowledge of such an event, such Lender shall,
with respect to compensation payable pursuant to Section 3.9, 3.12, 3.13 or 3.14
in respect of any costs resulting from such event, only be entitled to payment
under Section 3.9, 3.12, 3.13 or 3.14 for costs incurred from and after the date
90 days prior to the date that such Lender gives such notice. If requested by
the Borrower, each Lender will furnish to Borrower within ten Business Days of
the time the Lender requests compensation under Section 3.9, 3.12, 3.13 or 3.14,
a certificate setting forth the basis, amount and reasonable detail of
computation of each request by such Lender for compensation under Section 3.9,
3.12, 3.13 or 3.14, which certificate shall, except for demonstrable error, be
final, conclusive and binding for all purposes.

 

3.17

Mitigation; Mandatory Assignment.

 

Each Lender shall use reasonable efforts to avoid or mitigate any increased cost
or suspension of the availability of an interest rate under Sections 3.9 through
3.14 above to the greatest extent practicable (including transferring the Loans
to another Lending Office or Affiliate of a Lender) unless, in the reasonable
opinion of such Lender, such efforts would be likely to have an adverse effect
upon it. In the event a Lender makes a request to the Borrower for additional
payments in accordance with Section 3.9, 3.11, 3.12, 3.13 or 3.14, then,
provided that no Default or Event of Default has occurred and is continuing at
such time, the Borrower may, at its own expense (such expense to include,
without limitation, any transfer fee payable to the Administrative Agent under
Section 11.3(b)) and in its sole discretion, require such Lender to transfer and
assign in whole (but not in part), without recourse (in accordance with and
subject to the terms and conditions of Section 11.3(b)), all of its interests,
rights and obligations under this Credit Agreement to an Eligible Assignee which
shall assume such assigned obligations (which assignee may be another Lender, if
a Lender accepts such assignment); provided that (a) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority and (b) the Borrower or such assignee shall have paid to
the assigning Lender in immediately available funds the principal of and
interest accrued to the date of such payment on the portion of the Loans
hereunder held by such assigning Lender and all other

 

35

 


--------------------------------------------------------------------------------



 

amounts owed to such assigning Lender hereunder, including amounts owed pursuant
to Sections 3.9 through 3.14 hereof.

 

SECTION 4

 

GUARANTY

 

 

4.1

Guaranty of Payment.

 

Subject to Section 4.7 below, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Lender and the Administrative
Agent the prompt payment of the Credit Party Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) and the timely performance of all other obligations under the Credit
Documents. This Guaranty is a guaranty of payment and not of collection and is a
continuing guaranty and shall apply to all Credit Party Obligations whenever
arising.

 

 

4.2

Obligations Unconditional.

 

The obligations of the Guarantors hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Credit Documents, or any other agreement or instrument referred to
therein, to the fullest extent permitted by applicable law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor. Each Guarantor agrees
that this Guaranty may be enforced by the Lenders without the necessity at any
time of resorting to or exhausting any other security or collateral and without
the necessity at any time of having recourse to the Notes or any other of the
Credit Documents or any collateral, if any, hereafter securing the Credit Party
Obligations or otherwise and each Guarantor hereby waives the right to require
the Lenders to proceed against the Borrower or any other Person (including a
co-guarantor) or to require the Lenders to pursue any other remedy or enforce
any other right. Each Guarantor further agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor of the Credit Party Obligations for amounts paid under this
Guaranty until such time as the Lenders have been paid in full. Each Guarantor
further agrees that nothing contained herein shall prevent the Lenders from
suing on the Notes or any of the other Credit Documents or foreclosing its
security interest in or Lien on any collateral, if any, securing the Credit
Party Obligations or from exercising any other rights available to it under this
Credit Agreement, the Notes, any other of the Credit Documents or any other
instrument of security, if any, and the exercise of any of the aforesaid rights
and the completion of any foreclosure proceedings shall not constitute a
discharge of any of any Guarantor’s obligations hereunder; it being the purpose
and intent of each Guarantor that its obligations hereunder shall be absolute,
independent and unconditional under any and all circumstances. Neither any
Guarantor’s obligations under this Guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower or by reason of the bankruptcy or insolvency of the
Borrower. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Credit Party Obligations and notice of or
proof of reliance of by the Administrative Agent or any

 

36

 


--------------------------------------------------------------------------------



 

Lender upon this Guaranty or acceptance of this Guaranty. The Credit Party
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty. All dealings between the Borrower and any of the Guarantors,
on the one hand, and the Administrative Agent and the Lenders, on the other
hand, likewise shall be conclusively presumed to have been had or consummated in
reliance upon this Guaranty. The Guarantors further agree to all rights of
set-off as set forth in Section 11.2.

 

 

4.3

Modifications.

 

Each Guarantor agrees that (a) all or any part of the collateral, if any, now or
hereafter held for the Credit Party Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Lenders shall not have any
obligation to protect, perfect, secure or insure any such security interests,
liens or encumbrances now or hereafter held, if any, for the Credit Party
Obligations or the properties subject thereto; (c) the time or place of payment
of the Credit Party Obligations may be changed or extended, in whole or in part,
to a time certain or otherwise, and may be renewed or accelerated, in whole or
in part; (d) the Borrower and any other party liable for payment under the
Credit Documents may be granted indulgences generally; (e) any of the provisions
of the Notes or any of the other Credit Documents may be modified, amended or
waived; (f) any party (including any co-guarantor) liable for the payment
thereof may be granted indulgences or be released; and (g) any deposit balance
for the credit of the Borrower or any other party liable for the payment of the
Credit Party Obligations or liable upon any security therefor may be released,
in whole or in part, at, before or after the stated, extended or accelerated
maturity of the Credit Party Obligations, all without notice to or further
assent by such Guarantor, which shall remain bound thereon, notwithstanding any
such exchange, compromise, surrender, extension, renewal, acceleration,
modification, indulgence or release.

 

 

4.4

Waiver of Rights.

 

Each Guarantor expressly waives to the fullest extent permitted by applicable
law: (a) notice of acceptance of this Guaranty by the Lenders and of all
extensions of credit to the Borrower by the Lenders; (b) presentment and demand
for payment or performance of any of the Credit Party Obligations; (c) protest
and notice of dishonor or of default (except as specifically required in the
Credit Agreement) with respect to the Credit Party Obligations or with respect
to any security therefor; (d) notice of the Lenders obtaining, amending,
substituting for, releasing, waiving or modifying any security interest, lien or
encumbrance, if any, hereafter securing the Credit Party Obligations, or the
Lenders’ subordinating, compromising, discharging or releasing such security
interests, liens or encumbrances, if any; and (e) all other notices to which
such Guarantor might otherwise be entitled.

 

 

4.5

Reinstatement.

 

The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Credit Party Obligations is rescinded or must be
otherwise restored by any holder of any of the Credit Party Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each

 

37

 


--------------------------------------------------------------------------------



 

Lender on demand for all reasonable costs and expenses (including, without
limitation, reasonable Attorney Costs) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

 

 

4.6

Remedies.

 

The Guarantors agree that, as between the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, the Credit Party
Obligations may be declared to be forthwith due and payable as provided in
Section 9 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 9) notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing such Credit Party
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or such Credit Party
Obligations being deemed to have become automatically due and payable), such
Credit Party Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors.

 

 

4.7

Limitation of Guaranty.

 

Notwithstanding any provision to the contrary contained herein or in any of the
other Credit Documents, to the extent the obligations of any Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state or otherwise and including, without
limitation, the Bankruptcy Code).

 

 

4.8

Rights of Contribution.

 

The Credit Parties agree among themselves that, in connection with payments made
hereunder, each Credit Party shall have contribution rights against the other
Credit Parties as permitted under applicable law. Such contribution rights shall
be subordinate and subject in right of payment to the obligations of the Credit
Parties under the Credit Documents and no Credit Party shall exercise such
rights of contribution until all Credit Party Obligations have been paid in
full.

 

 

4.9

Release of Guarantors.

 

Subject to Section 7.12(b), if any of the Guarantors shall cease to be a
Material Domestic Subsidiary of the Borrower for any reason subject to and in
accordance with the terms of the Credit Agreement, then such Guarantor shall,
automatically and without any further action on the part of any party to any
Credit Document, and upon notice to the Administrative Agent, be fully released
and discharged from all its liabilities and obligations under or in respect of
the Credit Documents to which such Guarantor is a party (other than liabilities
and obligations resulting from a demand on such Guarantor’s Guaranty pursuant to
Section 9.2) and, promptly upon the request of the Borrower and at the expense
of the Borrower, the Administrative Agent shall execute such documents and take
such other action as is reasonably requested by the Borrower to

 

38

 


--------------------------------------------------------------------------------



 

evidence the release and discharge of such Guarantor from all such liabilities
and obligations and shall, if applicable, certify to the Borrower that such
Guarantor has no liabilities or obligations resulting from a demand on such
Guarantor’s Guaranty pursuant to Section 9.2.

 

SECTION 5

 

CONDITIONS PRECEDENT

 

 

5.1

Closing Conditions.

 

The obligation of the Lenders to enter into this Credit Agreement and make the
Interim Loans is subject to satisfaction (or waiver) of the following
conditions:

 

(a)    Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement; (ii) the Notes requested by
Lenders prior to the Closing Date and (iii) all other Credit Documents, each in
form and substance reasonably acceptable to the Lenders in their sole
discretion.

 

(b)   Authority Documents. Receipt by the Administrative Agent of the following
with respect to each Credit Party:

 

(i)     Organizational Documents and Bylaws. For each Credit Party, a
certificate executed by an Authorized Officer of such Credit Party that states
that the articles of incorporation, bylaws and other organizational documents of
such Credit Party remain unchanged from the most recent delivery of such
documents pursuant to the terms of the 2004 Senior Credit Agreement, including,
without limitation, any joinder agreements thereto.

 

(ii)         Resolutions. Copies of resolutions of the Board of Directors or
other governing body of each Credit Party approving and adopting the Credit
Documents to which it is a party, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Credit Party to be true and correct and in full
force and effect as of the Closing Date.

 

(iii)   Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authority of the state or other jurisdiction of its
formation.

 

(iv)   Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.

 

 

39

 


--------------------------------------------------------------------------------



 

(c)    Opinions of Counsel. Receipt by the Administrative Agent of opinions
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent on behalf of the Lenders and dated as of the Closing Date.

 

(d)   Consents. Receipt by the Administrative Agent of evidence that all
necessary governmental, shareholder and third party consents and approvals, if
any, have been received and no condition or Requirement of Law exists which
would reasonably be likely to restrain, prevent or impose any material adverse
conditions on the transactions contemplated hereby.

 

(e)    Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by an Authorized Officer of the Borrower as
of the Closing Date stating that (i) the financial statements and information
delivered to the Administrative Agent on or before the Closing Date were
prepared in good faith and that such financial statements were prepared in
accordance with GAAP and (ii) immediately after giving effect to this Credit
Agreement, the other Credit Documents and all the transactions contemplated
herein or therein to occur on such date, (A) each Credit Party is Solvent and
the Borrower and its Subsidiaries taken as a whole are Solvent, (B) no Default
or Event of Default exists, (C) all representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects, (D) the Credit Parties are in compliance with each of the financial
covenants set forth in Section 7.2 and (E) the Borrower and each of its Material
Domestic Subsidiaries are in compliance in all material respects with the terms
of all of their material debt obligations, including, without limitation, the
2004 Senior Credit Agreement.

 

(f)     Material Adverse Effect. Since December 31, 2005, there shall not have
occurred a Material Adverse Effect.

 

(g)    Fees and Expenses. Payment by the Credit Parties of all fees (and all
expenses for which invoices have been presented at least two Business Days prior
to the Closing Date) owed by them as of the Closing Date to the Administrative
Agent and the Lenders, including, without limitation, as set forth in the Fee
Letter.

 

(h)    Representations and Warranties. The representations and warranties made
by the Credit Parties in any Credit Document are true and correct in all
material respects at and as if made as of such date except to the extent they
expressly and exclusively relate to an earlier date.

 

(i)     No Default. No Default or Event of Default shall exist and be continuing
either prior to or after giving effect to the Interim Loans.

 

(j)     Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably and timely requested by any Lender.

 

Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 5.1,
each Lender that has

 

40

 


--------------------------------------------------------------------------------



 

signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

SECTION 6

 

REPRESENTATIONS AND WARRANTIES

 

 

The Credit Parties hereby represent to the Administrative Agent and each Lender
that:

 

 

6.1

Organization and Good Standing.

 

Each Credit Party (a) is either a partnership, a corporation or a limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) is duly qualified and in
good standing as a foreign organization and authorized to do business in every
other jurisdiction where its ownership or operation of property or the conduct
of its business would require it to be qualified, in good standing and
authorized, unless the failure to be so qualified, in good standing or
authorized would not have or would not reasonably be expected to have a Material
Adverse Effect and (c) has the power and authority to own and operate its
properties and to carry on its business as now conducted and as currently
proposed to be conducted.

 

 

6.2

Due Authorization.

 

Each Credit Party (a) has the power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and (b) has
duly taken all necessary action to authorize, and is duly authorized, to
execute, deliver and perform this Credit Agreement and the other Credit
Documents to which it is a party.

 

 

6.3

Enforceable Obligations.

 

Each Credit Party has duly executed this Credit Agreement and each other Credit
Document to which such Credit Party is a party and this Credit Agreement and
such other Credit Documents constitute legal, valid and binding obligations of
such Credit Party enforceable against such Credit Party in accordance with their
respective terms, except as may be limited by bankruptcy or insolvency laws or
similar laws affecting creditors’ rights generally or by general equitable
principles.

 

 

6.4

No Conflicts.

 

Neither the execution and delivery of the Credit Documents to which it is a
party, nor the consummation of the transactions contemplated herein and therein,
nor the performance of or compliance with the terms and provisions hereof and
thereof by a Credit Party will (a) violate, contravene or conflict with any
provision of such Credit Party’s organizational documents, (b) violate,
contravene or conflict with any Requirement of Law (including, without
limitation,

 

41

 


--------------------------------------------------------------------------------



 

Regulations T, U or X), order, writ, judgment, injunction, decree, license or
permit applicable to such Credit Party which violation would have or would
reasonably be expected to have a Material Adverse Effect, (c) violate,
contravene or conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which such Credit Party is a party or by
which it or its properties may be bound which violation would have or would
reasonably be expected to have a Material Adverse Effect or (d) result in or
require the creation of any Lien upon or with respect to the properties of such
Credit Party.

 

 

6.5

Consents.

 

Except for consents, approvals and authorizations which have been obtained or
the absence of which would not have or would not reasonably be expected to have
a Material Adverse Effect, no consent, approval, authorization or order of, or
filing, registration or qualification with, any Governmental Authority, equity
owner or third party in respect of any Credit Party is required in connection
with the execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents, or the consummation of any transaction contemplated
herein or therein by such Credit Party.

 

 

6.6

Financial Condition.

 

(a)         The financial statements delivered to the Administrative Agent and
the Lenders pursuant to Sections 7.1(a) and (b): (a) have been prepared in
accordance with GAAP and (b) present fairly the consolidated financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries as of such date and for such periods. Since December 31, 2005,
there has been no sale, transfer or other disposition by the Borrower or any of
its Subsidiaries of any material part of the business or property of the
Borrower and its Subsidiaries, taken as a whole, or purchase or other
acquisition by any such Person of any business or property (including any
Capital Stock of any other Person) material in relation to the consolidated
financial condition of the Borrower and its Subsidiaries, taken as a whole, in
each case, which, is not (i) reflected in the most recent financial statements
delivered to the Lenders prior to the Closing Date or pursuant to Section 7.1 or
in the notes thereto or (ii) otherwise permitted by the terms of this Credit
Agreement and communicated to the Administrative Agent and the Lenders.

 

(b)         No Internal Control Event exists or has occurred since the date of
the most recent financial statements delivered to the Lenders prior to the
Closing Date that has resulted in or could reasonably be expected to result in a
misstatement in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of the Borrower and its
Subsidiaries on a consolidated basis.

 

 

6.7

No Material Change.

 

Since December 31, 2005, there has been no development or event relating to or
affecting the Borrower or any of its Subsidiaries which has had or would
reasonably be expected to have a Material Adverse Effect.

 

42

 


--------------------------------------------------------------------------------



 

 

 

6.8

Disclosure.

 

Neither this Credit Agreement, nor any other Credit Document, nor any financial
statements delivered to the Administrative Agent or the Lenders nor any other
document, certificate or statement furnished to the Administrative Agent or the
Lenders by or on behalf of any Credit Party in connection with the transactions
contemplated hereby, taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained therein or herein not misleading.

 

 

6.9

No Default.

 

No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Credit Agreement
and the other Credit Documents.

 

 

6.10

Litigation.

 

No litigation, investigation, claim, criminal prosecution, civil investigative
demand, imposition of criminal or civil fines and penalties, or any other
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against the Borrower or any
of its Subsidiaries or against any of its or their respective Properties (a)
with respect to the Credit Documents or any Loan or any of the transactions
contemplated hereby or (b) which would reasonably be expected to have a Material
Adverse Effect.

 

 

6.11

Taxes.

 

The Borrower and each of its Subsidiaries has filed, or caused to be filed, all
material tax returns (federal, state, local and foreign) required to be filed
and has paid (a) all amounts of taxes shown thereon to be due (including
interest and penalties) and (b) all other material taxes, fees, assessments and
other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (i) which
are not yet delinquent or (ii) that are being contested in good faith and by
proper proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.

 

 

6.12

Compliance with Law.

 

Except to the extent the same would not have or would not reasonably be expected
to have a Material Adverse Effect:

 

(a)           The Borrower and each of its Subsidiaries is in compliance with
all Requirements of Law (including, without limitation, Environmental Laws,
ERISA, HIPAA, Medicaid Regulations and Medicare Regulations) and all material
orders, writs, injunctions and decrees applicable to it, or to its Properties.

 

 

43

 


--------------------------------------------------------------------------------



 

(b)          (i) Neither the Borrower nor any of its Subsidiaries nor any
individual employed by the Borrower or any of its Subsidiaries has been, or may
reasonably be expected to be, excluded or suspended from participation in any
Medical Reimbursement Program for their corporate or individual actions or
failures to act and (ii) there is no member of management continuing to be
employed by the Borrower or any of its Subsidiaries who has been, or may
reasonably be expected to have, individual criminal culpability for healthcare
matters under investigation by any Governmental Authority unless such member of
management has been, within a reasonable period of time after discovery of such
actual or potential culpability, either suspended or removed from positions of
responsibility related to those activities under challenge by the Governmental
Authority.

 

(c)          Current billing policies, arrangements, protocols and instructions
comply with all material requirements of Medical Reimbursement Programs and are
administered by properly trained personnel.

 

(d)          Current medical director compensation arrangements and other
arrangements with referring physicians comply with state and federal
self-referral and anti-kickback laws, including without limitation 42 U.S.C.
Section 1320a-7b(b)(1) - (b)(2) and 42 U.S.C. Section 1395nn.

 

 

6.13

Licensing and Accreditation.

 

Except to the extent the same would not have or would not be reasonably expected
to have a Material Adverse Effect, each of the Credit Parties has, to the extent
applicable: (a) obtained and maintains in good standing all required licenses,
permits, authorization and approvals of each Governmental Authority necessary to
the conduct of its business; (b) to the extent prudent and customary in the
industry in which it is engaged, obtained and maintains accreditation from all
generally recognized accrediting agencies (including, but not limited to, CAP);
(c) obtained and maintains CLIA certification; (d) entered into and maintains in
good standing its Medicare Provider Agreements and its Medicaid Provider
Agreements; and (e) ensured that all such required licenses, certifications and
accreditations are in full force and effect on the date hereof and have not been
revoked or suspended or otherwise limited.

 

 

6.14

Title to Properties, Liens.

 

The Borrower and each of its Subsidiaries, is the owner of, and has good title
to, or has a valid license or lease to use, all of its material Properties. All
Liens on the Properties of the Borrower and its Subsidiaries are Permitted
Liens.

 

 

6.15

Insurance.

 

The properties of the Borrower and each of its Subsidiaries are insured with
financially sound and reputable insurance companies that are not Affiliates of
the Borrower (except to the extent that self-insurance is maintained in
reasonable amounts), in such amounts, with such deductibles and covering such
risks, as is reasonable and prudent.

 

44

 


--------------------------------------------------------------------------------



 

 

 

6.16

Use of Proceeds.

 

 

The proceeds of the Loans will be used solely for the purposes specified in
Section 7.10.

 

 

6.17

Government Regulation.

 

(a)    “Margin stock” within the meaning of Regulation U does not constitute
more than 25% of the value of the consolidated assets of the Borrower and its
Subsidiaries. None of the transactions contemplated by the Credit Documents
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or result in a violation of the Securities Laws or
Regulations T, U or X.

 

(b)         Neither the Borrower nor any of its Subsidiaries is subject to
regulation under the Federal Power Act or the Investment Company Act of 1940,
each as amended.

 

 

6.18

ERISA.

 

Except as would not result in or would not reasonably be expected to result in a
Material Adverse Effect:

 

(a)    (i) No ERISA Event has occurred, and, to the best knowledge of the
Borrower, each of its Subsidiaries and each ERISA Affiliate, no event or
condition has occurred or exists as a result of which any ERISA Event could
reasonably be expected to occur, with respect to any Plan; (ii) no “accumulated
funding deficiency,” as such term is defined in Section 302 of ERISA and Section
412 of the Code, whether or not waived, has occurred with respect to any Plan
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan; (iii) each Plan has been maintained, operated, and funded in compliance
with its own terms and in material compliance with the provisions of ERISA, the
Code, and any other applicable federal or state laws; (iv) each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, each of its Subsidiaries and each ERISA Affiliate,
nothing has occurred which would prevent, or cause the loss of, such
qualification; and (v) no Lien in favor or the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.

 

(b)   Neither the Borrower nor any Subsidiary of the Borrower nor any ERISA
Affiliate has incurred, or, to the best of each such party’s knowledge, is
reasonably expected to incur, any liability under Title IV of ERISA with respect
to any Single Employer Plan, or any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Borrower nor any
Subsidiary of the Borrower nor any ERISA Affiliate has received any notification
that any Multiemployer Plan is in reorganization (within the meaning of Section
4241 of ERISA), is insolvent (within the meaning of Section 4245 of ERISA), or
has been terminated (within the meaning of Title IV of ERISA), and no

 

45

 


--------------------------------------------------------------------------------



 

Multiemployer Plan is, to the best of each such Person’s knowledge, reasonably
expected to be in reorganization, insolvent, or terminated. Neither the Borrower
nor any Subsidiary of the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

(c)    No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate to any liability under
Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or
under any agreement or other instrument pursuant to which the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability. There are no pending or, to the
best knowledge of the Borrower, each of its Subsidiaries and each ERISA
Affiliate, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that could reasonably be expected to have a
Material Adverse Effect.

 

(d)   Each Plan that is a welfare plan (as defined in Section 3(1) of ERISA) to
which Sections 601-609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.

 

 

6.19

Environmental Matters.

 

(a)         Except as would not result in or would not reasonably be expected to
result in a Material Adverse Effect:

 

(i)          Each of the real properties owned, leased or operated by the
Borrower or any of its Subsidiaries (the “Real Properties”) and all operations
at the Real Properties are in compliance with all applicable Environmental Laws,
and there is no violation of any Environmental Law with respect to the Real
Properties or the businesses operated by the Borrower or any of its Subsidiaries
(the “Businesses”), and there are no conditions relating to the Businesses or
Real Properties that would reasonably be expected to give rise to liability
under any applicable Environmental Laws.

 

(ii)    No Credit Party has received any written notice of, or inquiry from any
Governmental Authority regarding, any violation, alleged violation,
non-compliance, liability or potential liability regarding Hazardous Materials
or compliance with Environmental Laws with regard to any of the Real Properties
or the Businesses, nor, to the knowledge of the Borrower or any of its
Subsidiaries, is any such notice being threatened.

 

(iii)   Hazardous Materials have not been transported or disposed of from the
Real Properties, or generated, treated, stored or disposed of at, on or under
any of the Real Properties or any other location, in each case by, or on behalf
or with the permission of, the Borrower or any of its Subsidiaries in a manner
that would give rise to liability under any applicable Environmental Laws.

 

46

 


--------------------------------------------------------------------------------



 

 

(iv)   No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower or any of its Subsidiaries,
threatened, under any Environmental Law to which the Borrower or any of its
Subsidiaries is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to the Borrower or any of its Subsidiaries, the
Real Properties or the Businesses.

 

(v)    There has been no release (including, without limitation, disposal) or
threat of release of Hazardous Materials at or from the Real Properties, or
arising from or related to the operations of the Borrower or any of its
Subsidiaries in connection with the Real Properties or otherwise in connection
with the Businesses where such release constituted a violation of, or would give
rise to liability under, any applicable Environmental Laws.

 

(vi)   None of the Real Properties contains, or has previously contained, any
Hazardous Materials at, on or under the Real Properties in amounts or
concentrations that, if released, constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.

 

(vii)  Neither the Borrower, nor any of its Subsidiaries, has assumed any
liability of any Person (other than among themselves) under any Environmental
Law.

 

(b)   The Credit Parties have adopted procedures that are designed to (i) ensure
that each Credit Party, any of its operations and each of the Real Properties
complies with applicable Environmental Laws and (ii) minimize any liabilities or
potential liabilities that each Credit Party, any of its operations and each of
the Real Properties may have under applicable Environmental Laws.

 

 

6.20

Intellectual Property.

 

The Borrower and each of its Subsidiaries owns, or has the legal right to use,
all material patents, trademarks, tradenames, copyrights, technology, know-how
and processes (the “Intellectual Property”) necessary for each of them to
conduct its business as currently conducted other than as would not have or
would not be reasonably expected to have a Material Adverse Effect. No claim has
been asserted and is pending by any Person challenging or questioning the use of
any Intellectual Property owned by the Borrower or any of its Subsidiaries or
that the Borrower or any of its Subsidiaries has a right to use or the validity
or effectiveness of any such Intellectual Property, nor does the Borrower or any
of its Subsidiaries have knowledge of any such claim, and, to the knowledge of
the Borrower and its Subsidiaries, the use of any Intellectual Property by the
Borrower and its Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements that in the aggregate, would not have
or would not reasonably be expected to have a Material Adverse Effect.

 

 

47

 


--------------------------------------------------------------------------------



 

 

 

6.21

Subsidiaries.

 

As of the Closing Date, set forth on Schedule 6.21 is a complete and accurate
list of all Subsidiaries of the Borrower and which of such Subsidiaries are
Material Domestic Subsidiaries.

 

 

6.22

Solvency.

 

Each Credit Party is and, after consummation of the transactions contemplated by
this Credit Agreement, will be Solvent.

 

SECTION 7

 

AFFIRMATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans, together with interest and fees and
other obligations then due and payable hereunder, have been paid in full:

 

 

7.1

Information Covenants.

 

The Credit Parties will furnish, or cause to be furnished, to the Administrative
Agent and each of the Lenders an electronic (if readily available) and a hard
copy of:

 

(a)    Annual Financial Statements. As soon as available, and in any event
within the earlier of (i) 95 days after the close of each fiscal year of the
Borrower or (ii) ten Business Days after the date the Borrower files its Form
10-K with the Securities and Exchange Commission, a consolidated balance sheet
and income statement of the Borrower and its Subsidiaries, as of the end of such
fiscal year, together with related consolidated statements of operations, cash
flows and changes in stockholders’ equity for such fiscal year, setting forth in
comparative form consolidated figures for the preceding fiscal year, all such
consolidated financial information described above to be audited by independent
certified public accountants of recognized national standing and whose opinion
shall be to the effect that such financial statements fairly present in all
material respects the consolidated financial position, results of operations and
cash flows of the Borrower and its Subsidiaries as at the end of, and for, such
fiscal year in accordance with GAAP and shall not be limited as to the scope of
the audit or qualified in any manner.

 

(b)   Quarterly Financial Statements. As soon as available, and in any event
within the earlier of (i) 50 days after the close of each of the first three
fiscal quarters of the Borrower or (ii) ten Business Days after the date the
Borrower files its Form 10-Q with the Securities and Exchange Commission, a
consolidated balance sheet and income statement of the Borrower and its
Subsidiaries, as of the end of such fiscal quarter, together with related
consolidated statements of operations, cash flows and changes in stockholders’
equity for such fiscal quarter setting forth in each case in comparative form
the corresponding consolidated statements of operations and cash flows for the
corresponding period of the

 

48

 


--------------------------------------------------------------------------------



 

preceding fiscal year, and accompanied by a certificate of an Authorized Officer
of the Borrower to the effect that such quarterly financial statements fairly
present in all material respects the consolidated financial condition of the
Borrower and its Subsidiaries and in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments. Notwithstanding the
above, it is understood and agreed that delivery of the Borrower’s applicable
Form 10-Q shall satisfy the requirements of this Section 7.1(b).

 

(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b) above, a certificate of an
Authorized Officer of the Borrower substantially in the form of Exhibit 7.1(c),
(i) demonstrating compliance with the financial covenants contained in Section
7.2 and the covenant requirements in Section 7.12(b) by calculation thereof as
of the end of each such fiscal period, (ii) demonstrating compliance with any
other terms of this Credit Agreement as reasonably requested by the
Administrative Agent, (iii) stating that no Default or Event of Default exists,
or if any Default or Event of Default does exist, specifying the nature and
extent thereof and what action the Borrower proposes to take with respect
thereto and (iv) updating Schedule 6.21 as of the end of such fiscal period.

 

(d)   Reports. Promptly upon transmission or receipt thereof, copies of all
financial statements, proxy statements, notices and reports as the Borrower or
any of its Subsidiaries shall send to shareholders of the Borrower generally
and, upon request of the Administrative Agent, copies of any filings and
registrations with, and reports to or from, any Governmental Authority which has
regulatory authority with respect to the Borrower and its Subsidiaries.

 

(e)    Notices. Upon a Credit Party obtaining knowledge thereof, the Borrower
will give written notice to the Administrative Agent promptly (and in any event
within five Business Days) of (i) the occurrence of an event or condition
consisting of a Default or Event of Default, specifying the nature and existence
thereof and what action the Borrower proposes to take with respect thereto,
(ii) the occurrence of any of the following with respect to the Borrower or any
of its Subsidiaries (A) the pendency or commencement of any litigation,
arbitration or governmental proceeding against the Borrower or any of its
Subsidiaries which (x) would have or would reasonably be expected to have a
Material Adverse Effect or (y) would result in a significant liability to the
Credit Parties or (B) material non-compliance with, or the institution of any
proceedings against the Borrower or any of its Subsidiaries with respect to, or
the receipt of written notice by such Person of potential liability or
responsibility for violation, or alleged violation of, any Requirement of Law
(including, without limitation, Environmental Laws) the violation of which would
have or would reasonably be expected to have a Material Adverse Effect (iii) any
change to the Debt Rating of the Borrower, (iv) any investigation or proceeding
against the Borrower or any of its Subsidiaries to suspend, revoke or terminate,
any Medicaid Provider Agreement, Medicare Provider Agreement, or exclusion from
any Medical Reimbursement Program, which is reasonably expected to have a
Material Adverse Effect and (v) any breach by the Borrower or any of its
Subsidiaries or any predecessor of the Borrower or any of its Subsidiaries of
the Corporate Integrity Agreement entered into

 

49

 


--------------------------------------------------------------------------------



 

with the OIG if such breach causes the OIG to take any adverse action as a
result of such breach.

 

(f)     ERISA. Upon the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate obtaining knowledge thereof, such Person shall give written notice to
the Administrative Agent and each of the Lenders promptly (and in any event
within two Business Days) of the occurrence of any of the following events which
has had or would be reasonably expected to have a Material Adverse Effect: (i)
any Reportable Event, that constitutes an ERISA Event; (ii) with respect to any
Multiemployer Plan, the receipt of notice as prescribed in ERISA or otherwise of
any withdrawal liability assessed against the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate, or of a determination that any Multiemployer
Plan is in reorganization or insolvent (both within the meaning of Title IV of
ERISA); (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts which the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate is required to contribute to each Plan
pursuant to its terms and as required to meet the minimum funding standard set
forth in ERISA and the Code with respect thereto; or (iv) any change in the
funding status of any Plan that could have a Material Adverse Effect; in each
case together with a description of any such event or condition or a copy of any
such notice and a statement by an Authorized Officer of the Borrower briefly
setting forth the details regarding such event, condition, or notice, and the
action, if any, which has been or is being taken or is proposed to be taken by
such Person with respect thereto. Promptly upon request, the Credit Parties
shall furnish the Administrative Agent and the Lenders with such additional
information concerning any Plan as may be reasonably requested, including, but
not limited to, copies of each annual report/return (Form 5500 series), as well
as all schedules and attachments thereto required to be filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of Section
3(39) of ERISA).

 

 

(g) Environmental.

 

(i)     Subsequent to a written notice from any Governmental Authority that
would reasonably be expected to result in a Material Adverse Effect, or during
the existence of an Event of Default, and upon the written request of
Administrative Agent, the Credit Parties will furnish or cause to be furnished
to the Administrative Agent, at the Credit Parties’ expense, a report of an
environmental assessment of reasonable scope, form and depth, including, where
appropriate, invasive soil or groundwater sampling, by a consultant reasonably
acceptable to the Administrative Agent addressing the subject of such notice or,
if during the existence of an Event of Default, regarding any release or threat
of release of Hazardous Materials on any Property owned, leased or operated by a
Credit Party and the compliance by the Credit Parties with Environmental Laws.
If the Credit Parties fail to deliver such an environmental report within
seventy-five (75) days after receipt of such written request, then the
Administrative Agent may arrange for same, and the Credit Parties hereby grant
to the Administrative Agent and its representatives access to the Real
Properties and a license of a scope reasonably necessary to undertake such an

 

50

 


--------------------------------------------------------------------------------



 

assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Credit
Parties on demand.

 

(ii)    Each Credit Party will conduct and complete, or cause to be conducted
and completed, all investigations, studies, sampling, and testing and all
remedial, removal, and other actions necessary to address all Hazardous
Materials on, from, or affecting any Real Properties to the extent necessary to
be in compliance with all Environmental Laws and all other applicable federal,
state, and local laws, regulations, rules and policies and with the orders and
directives of all Governmental Authorities exercising jurisdiction over such
Real Properties to the extent any failure would have or would reasonably be
expected to have a Material Adverse Effect.

 

(h)    Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower and its Subsidiaries as the Administrative Agent may reasonably
request.

 

(i)          Public/Private Information. The Borrower hereby acknowledges that
(i) the Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (ii) certain of the Lenders may
be “public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (A) all Borrower Materials
that are to be made available to the Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (B) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Borrower Materials as either
publicly available information or not material information (although it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws; (C) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated as “Public” and (D) the Administrative Agent shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked “Public”.
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

 

(j)          Electronic Delivery. Documents required to be delivered pursuant to
Section 7.1(a) or (b) (to the extent any such documents are included in
materials otherwise filed with the Securities and Exchange Commission) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at the website
address listed on Schedule 11.1 or (ii) on which such documents are posted on
the Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and

 

51

 


--------------------------------------------------------------------------------



 

the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided that: (A) the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (B) the Borrower shall notify (which may
be facsimile or electronic mail) the Administrative Agent and each Lender of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the compliance certificates required by
Section 7.1(c) to the Administrative Agent. Except for such compliance
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

 

7.2

Financial Covenants.

 

(a)    Leverage Ratio. The Leverage Ratio, as of the last day of each fiscal
quarter of the Borrower, shall be less than or equal to 3.25 to 1.0.

 

(b)   Interest Coverage Ratio. The Interest Coverage Ratio, as of the last day
of each fiscal quarter of the Borrower, shall be greater than or equal to 3.5 to
1.0.

 

 

7.3

Preservation of Existence and Franchises.

 

The Borrower will, and will cause its Subsidiaries to, do all things necessary
to preserve and keep in full force and effect its existence, rights, franchises,
Intellectual Property and authority except as permitted by Section 8.4; provided
that neither the Borrower nor any of its Subsidiaries shall be required to
preserve any rights, franchises, Intellectual Property or authority if the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of its business and if the loss thereof would
not have or would not reasonably be expected to have a Material Adverse Effect.

 

 

7.4

Books and Records.

 

The Borrower will, and will cause its Subsidiaries to, keep complete and
accurate books and records of its transactions in order to produce its financial
statements in accordance with GAAP (including the establishment and maintenance
of appropriate reserves).

 

 

7.5

Compliance with Law.

 

Except to the extent the failure to do so would not have or would not reasonably
be expected to have a Material Adverse Effect, the Borrower will, and will cause
each of its Subsidiaries to, (a) comply with all Requirements of Law, and all
applicable restrictions imposed by all Governmental Authorities, applicable to
it and its Property (including, without limitation,

 

52

 


--------------------------------------------------------------------------------



 

Environmental Laws and ERISA), (b) conform with and duly observe in all material
respects all laws, rules and regulations and all other valid requirements of any
regulatory authority with respect to the conduct of its business, including
without limitation, HIPAA, Medicare Regulations, Medicaid Regulations, and all
laws, rules and regulations of Governmental Authorities, pertaining to the
business of the Credit Parties; (c) obtain and maintain all licenses, permits,
certifications and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and herein
contemplated, including without limitation professional licenses, CLIA
certifications, Medicare Provider Agreements and Medicaid Provider Agreements;
(d) ensure that (i) billing policies, arrangements, protocols and instructions
will comply with reimbursement requirements under Medicare, Medicaid and other
Medical Reimbursement Programs and will be administered by properly trained
personnel; (ii) medical director compensation arrangements and other
arrangements with referring physicians will comply with applicable state and
federal self-referral and anti-kickback laws, including without limitation 42
U.S.C. Section 1320a-7b(b)(1) - (b)(2) 42 U.S.C. and 42 U.S.C. Section 1395nn;
and (iii) no event or related events occur that results in the exclusion of the
Borrower or any of its Subsidiaries from participation in any Medical
Reimbursement Program and (e) make commercially reasonable efforts to implement
policies that are consistent with HIPAA on or before the date that any Credit
Party is required to comply therewith.

 

 

7.6

Payment of Taxes and Other Indebtedness.

 

The Borrower will, and will cause its Subsidiaries to, pay, settle or discharge
(a) all material taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all material lawful claims (including claims
for labor, materials and supplies) which, if unpaid, might give rise to a Lien
upon any of its properties and (c) all of its other material Indebtedness as it
shall become due (to the extent such repayment is not otherwise prohibited by
this Credit Agreement); provided, however, that a Credit Party shall not be
required to pay any such tax, assessment, charge, levy, claim or Indebtedness
which is being contested in good faith by appropriate proceedings and as to
which adequate reserves therefor have been established in accordance with GAAP,
unless the failure to make any such payment (i) would give rise to an immediate
right to foreclose or collect on a Lien securing such amounts or (ii) would have
or would reasonably be expected to have a Material Adverse Effect.

 

 

7.7

Insurance.

 

The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation,
liability, casualty and business interruption insurance) with reputable national
companies that are not Affiliates of the Borrower (except to the extent that
self-insurance is maintained in reasonable amounts), in such amounts, covering
such risks and liabilities as is reasonable and prudent.

 

 

7.8

Maintenance of Property.

 

The Borrower will, and will cause its Subsidiaries to, maintain and preserve its
properties and equipment in good repair, working order and condition, normal
wear and tear excepted, and will

 

53

 


--------------------------------------------------------------------------------



 

make, or cause to be made, in such properties and equipment from time to time
all repairs, renewals, replacements, extensions, additions, betterments and
improvements thereto as may be needed or proper, in each case to the extent and
in the manner customary for companies in similar businesses.

 

 

7.9

Performance of Obligations.

 

Except to the extent the failure to do so would not have or would not reasonably
be expected to have a Material Adverse Effect, the Borrower will, and will cause
its Subsidiaries to, perform all of its obligations under the terms of all
contracts, agreements or other agreements not evidencing Indebtedness to which
it is a party or by which it or its Properties may be bound.

 

 

7.10

Use of Proceeds.

 

The Borrower will use the proceeds of the Loans solely to consummate the
Redbridge Acquisition and to pay fees, costs and expenses incurred in connection
with the Redbridge Acquisition.

 

 

7.11

Audits/Inspections.

 

Upon reasonable notice and during normal business hours, but not more than once
per calendar year, the Borrower will, and will cause each of its Subsidiaries
to, permit representatives appointed by the Administrative Agent or any Lender,
including, without limitation, independent accountants, agents, attorneys and
appraisers to visit and inspect the Borrower’s or any Subsidiary’s Property,
including its books and records, its accounts receivable and inventory, its
facilities and its other business assets, and to make photocopies or photographs
thereof and to write down and record any information such representative obtains
and shall permit the Administrative Agent, any Lender or its representatives to
investigate and verify the accuracy of information provided to the
Administrative Agent or the Lenders and to discuss all such matters with the
officers, employees and representatives of the Borrower and/or its Subsidiaries;
provided, however, during the existence of a Default or Event of Default, the
Administrative Agent and the Lenders may request as many inspections as
reasonable under the circumstances. Any expenses incurred in connection with
this Section 7.11 shall be for the account of the Lenders unless an Event of
Default exists in which case such expenses shall be for the account of the
Borrower. Any representatives appointed by the Administrative Agent shall sign a
confidentiality agreement reasonably acceptable to the Borrower prior to any
visit, investigation, inspection or verification permitted by this Section 7.11.

 

 

7.12

Additional Credit Parties.

 

(a)         At the time any Person becomes a Material Domestic Subsidiary or at
the time any Subsidiary of the Borrower guaranties the 2004 Senior Credit
Agreement or any other Pari Passu Debt (if it is not already a Guarantor), the
Borrower shall so notify the Administrative Agent and promptly thereafter (but
in any event within 30 days) shall cause such Person to (i) execute a Joinder
Agreement in substantially the same form as Exhibit 7.12 and (ii) deliver such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, certified
resolutions and other organizational and authorizing documents of such Person

 

54

 


--------------------------------------------------------------------------------



 

and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent.

 

(b)        If at any time Non-Material Domestic Subsidiaries own assets in an
aggregate amount greater than five percent (5%) of Total Assets or produce
revenues in an aggregate amount greater than five percent (5%) of the total
revenues of the Borrower and its Subsidiaries on a consolidated basis, the
Borrower will designate one or more Non-Material Domestic Subsidiaries to become
a Guarantor (and such Non-Material Domestic Subsidiary shall become a Guarantor
in accordance with clause (a) above) so that after giving effect to such
designation and action, Non-Material Domestic Subsidiaries own assets in the
aggregate of equal to or less than five percent (5%) of Total Assets and produce
revenues in an aggregate amount equal to or less than five percent (5%) of the
total revenues of the Borrower and its Subsidiaries on a consolidated basis.

 

 

7.13

Compliance Program.

 

The Borrower will, and will cause each of its Domestic Subsidiaries that
operates a clinical laboratory to, maintain, and be operated in accordance with,
a compliance program which is reasonably designed to provide effective internal
controls that promote adherence to applicable federal and state law and the
program requirements of federal and state health plans, and which includes the
implementation of internal audits and monitoring on a regular basis to monitor
compliance with the requirements of the compliance program and applicable law,
regulations and company policies.

 

SECTION 8

 

NEGATIVE COVENANTS

 

Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect and until the Loans, together with interest, fees and
other obligations then due and payable hereunder, have been paid in full:

 

 

8.1

Indebtedness.

 

The Borrower will not permit any of its Subsidiaries to, contract, create,
incur, assume or permit to exist any Indebtedness, other than:

 

(a)    Guaranty Obligations arising under this Credit Agreement and the other
Credit Documents;

 

(b)   Indebtedness in respect of current accounts payable and accrued expenses
incurred in the ordinary course of business;

 

55

 


--------------------------------------------------------------------------------



 

 

(c)    Indebtedness owing by a Subsidiary of the Borrower to the Borrower or
another Subsidiary of the Borrower;

 

(d)   purchase money Indebtedness (including Capital Leases) to finance the
purchase of fixed assets (including equipment); provided that (i) the total of
all such Indebtedness shall not exceed an aggregate principal amount of
$100,000,000 (less any purchase money Indebtedness incurred by the Borrower) at
any one time outstanding; (ii) such Indebtedness when incurred shall not exceed
the purchase price of the asset(s) financed; and (iii) no such Indebtedness
shall be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing;

 

(e)    Indebtedness arising from Permitted Receivables Financings in an amount
not to exceed $600,000,000, in the aggregate (less any Indebtedness incurred by
the Borrower arising from Permitted Receivables Financings), at any one time
outstanding;

 

(f)     Indebtedness evidenced by Hedging Agreements entered into in the
ordinary course of business and not for speculative purposes;

 

(g) Any guaranty of Indebtedness of the Borrower;

 

(h)    Indebtedness incurred after the Closing Date in connection with the
acquisition of a Person or Property as long as such Indebtedness existed prior
to such acquisition and was not created in anticipation thereof;

 

(i)     Indebtedness under the 2004 Credit Agreement and any other Indebtedness
existing on the Closing Date as set forth on Schedule 8.1; and

 

(j)     other unsecured Indebtedness in an amount not to exceed $200,000,000, in
the aggregate, at any one time outstanding.

 

 

8.2

Liens.

 

The Borrower will not, nor will it permit its Subsidiaries to, contract, create,
incur, assume or permit to exist any Lien with respect to any of its Property of
any kind (whether real or personal, tangible or intangible), whether now owned
or after acquired, other than Permitted Liens.

 

 

8.3

Nature of Business.

 

The Borrower will not, nor will it permit its Subsidiaries to, alter the
character of its business from that conducted as of the Closing Date or engage
in any substantial manner in any business other than (a) the business conducted
by the Borrower and its Subsidiaries as of the Closing Date and (b) other
healthcare-related businesses and businesses reasonably related thereto.

 

 

56

 


--------------------------------------------------------------------------------



 

 

 

8.4

Consolidation and Merger.

 

The Borrower will not, nor will it permit any Subsidiary to, enter into any
transaction of merger or consolidation or liquidate, wind up or dissolve itself,
or suffer any such liquidation, wind-up or dissolution; provided that (subject
to Sections 7.12 and 7.13) (a) a Subsidiary of the Borrower may merge into the
Borrower or another Subsidiary of the Borrower, (b) a Subsidiary of the Borrower
may merge or consolidate with another Person in a transaction otherwise
permitted by Section 8.5 or (c) the Borrower or a Subsidiary of the Borrower may
merge or consolidate with or into another Person if the following conditions are
satisfied:

 

(i)            if such transaction involves total consideration (cash and
non-cash) in excess of $750,000,000, the Administrative Agent is given prior
written notice of such action;

 

(ii)          if the merger or consolidation involves a Credit Party, the
surviving entity of such merger or consolidation shall either (A) be such Credit
Party or (B) be a Subsidiary of the Borrower and expressly assume in writing all
of the obligations of such Credit Party under the Credit Documents; provided
that if the transaction is between the Borrower and another Person, the Borrower
must be the surviving entity;

 

(iii)         the Credit Parties execute and deliver such documents, instruments
and certificates as the Administrative Agent may reasonably request; and

 

(iv)         immediately after giving effect to such transaction, no Default or
Event of Default shall have occurred and be continuing.

 

 

8.5

Sale or Lease of Assets.

 

The Borrower will not, nor will it permit its Subsidiaries to, convey, sell,
lease, transfer or otherwise voluntarily dispose of, in one transaction or a
series of transactions, all or any part of its business or assets whether now
owned or hereafter acquired, including, without limitation, inventory,
receivables, equipment, real property interests (whether owned or leasehold) and
securities, other than a sale, lease, transfer or other disposal of (a) subject
to Sections 7.12 and 7.13, assets from the Borrower or one of its Subsidiaries
to each other; (b) inventory and supplies in the ordinary course of business;
(c) obsolete, surplus, slow-moving, idle or worn-out assets no longer used or
useful in the business of such Credit Party or the trade-in of equipment for
equipment in better condition or of better quality; (d) assets which constitute
a Permitted Investment in the ordinary course of business; (e) Receivables
pursuant to a Permitted Receivables Financing; (f) Investments in the Strategic
Investments Portfolio; and (g) assets of the Borrower and its Subsidiaries, in
addition to those permitted above in this Section 8.5; provided that in the case
of this clause (g) (i) no Event of Default exists prior to such transfer,
(ii) no Default or Event of Default exists after giving effect to such transfer
and (iii) after giving effect to such transfer, the aggregate amount of all such
transfers, calculated on a net book value basis, does not exceed ten percent
(10%) of Total Assets, as determined on the last day of the most recently ended
fiscal quarter of the Borrower for which an officer’s certificate has been
delivered pursuant to Section 7.1(c).

 

 

57

 


--------------------------------------------------------------------------------



 

 

 

8.6

Investments.

 

The Borrower will not, nor will it permit its Subsidiaries to, make or permit to
exist any Investments except for Permitted Investments.

 

 

8.7

Transactions with Affiliates.

 

The Borrower will not, nor will it permit its Subsidiaries to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director, shareholder, Subsidiary or Affiliate other
than on terms and conditions substantially as favorable as would be obtainable
in a comparable arm’s-length transaction with a Person other than an officer,
director, shareholder, Subsidiary or Affiliate, except that, notwithstanding the
foregoing, each of the following shall be permitted: (a) transactions between or
among the Credit Parties; (b) transactions between or among the Borrower and its
wholly owned Subsidiaries as long as such transaction is not disadvantageous to
the Lenders in any material respect; (c) transactions between or among the
Borrower or one or more of its wholly owned Subsidiaries (on the one hand) and
one of the non-wholly owned Subsidiaries of the Borrower (on the other hand) as
long as none of the equity of such non-wholly owned Subsidiary is owned or
controlled by an officer or director of any Credit Party; (d) advances to
employees permitted by clause (f) of the definition of Permitted Investments;
(e) Dividends; (f) fees, compensation and other benefits paid to, and customary
indemnity and reimbursement provided on behalf of, officers, directors and
employees of any Credit Party in the ordinary course of business; (g) any
employment agreements entered into by the Borrower or any of its Subsidiaries in
the ordinary course of business; (h) any Permitted Receivables Financing; and
(i) transactions and agreements in existence on the Closing Date and listed on
Schedule 8.7 and, in each case, any amendment thereto, that is not
disadvantageous to the Lenders in any material respect.

 

 

8.8

Fiscal Year; Accounting; Organizational Documents.

 

The Borrower will not, nor will it permit its Subsidiaries to, unless such
action (i) would not affect the calculation of the financial covenants in
Section 7.2 and (ii) would not or would not reasonably be likely to affect the
rights of the Lenders under the Credit Documents: (a) change its fiscal year
other than changing the fiscal year of a Subsidiary of the Borrower to a
calendar year end, (b) change its accounting procedures, except as a result of
changes in GAAP and in accordance with Section 1.3 or (c) change its
organizational or governing documents.

 

 

8.9

Stock Repurchases.

 

The Borrower will not, nor will it permit its Subsidiaries to, directly or
indirectly, purchase, redeem or otherwise acquire or retire or make any
provisions for redemption, acquisition or retirement of any shares of the
Capital Stock of the Borrower of any class or any warrants or options to
purchase any such shares (collectively, a “Stock Repurchase”); provided that the
Borrower or its Subsidiaries may consummate Stock Repurchases as long as on the
date of such Stock Repurchase and after giving effect to such Stock Repurchase
no Default or Event of Default exists and is continuing.

 

 

58

 


--------------------------------------------------------------------------------



 

 

 

8.10

Sale/Leasebacks.

 

(a)         Except as set forth in clause (b) below, the Borrower will not, and
will not permit any Subsidiary to, enter into any Sale and Leaseback Transaction
with respect to any Principal Property unless:

 

(i)         the Sale and Leaseback Transaction is solely with the Borrower or a
Guarantor; or

 

(ii)        the lease is for a period not in excess of five years, including
renewal rights; or

 

(iii)       prior to or within 270 days after the completion of the sale of such
Principal Property in connection with the Sale and Leaseback Transaction, the
Borrower or its Subsidiary applies the net cash proceeds of the sale of such
Principal Property to: (A) the prepayment of the Interim Loans (with a
corresponding permanent reduction in the Interim Loan Committed Amount) or the
prepayment of debt ranking equally with the Loans; or (B) the acquisition of
different property, facilities or equipment or the expansion of the Borrower and
its Subsidiaries’ existing business, including the acquisition of other
businesses.

 

(b)         In addition to the Sale and Leaseback Transactions permitted by
clause (a) above, the Borrower or any of its Subsidiaries may enter into any
Sale and Leaseback Transactions if all Attributable Debt (measured, in each
case, at the time such Sale and Leaseback Transaction is entered into by the
Borrower or its Subsidiary) in respect of such Sale and Leaseback Transactions
(not including any Sale and Leaseback Transactions permitted under clause (a)
above), in the aggregate, does not exceed 5% of Total Assets.

 

SECTION 9

 

EVENTS OF DEFAULT

 

 

9.1

Events of Default.

 

An Event of Default shall exist upon the occurrence, and during the
continuation, of any of the following specified events (each an “Event of
Default”):

 

(a)    Payment. Any Credit Party shall default in the payment (i) when due of
any principal of any of the Loans or (ii) within three Business Days of when due
of any interest on the Loans or any fees or other amounts owing hereunder, under
any of the other Credit Documents or in connection herewith.

 

(b)   Representations. Any representation, warranty or statement made or deemed
to be made by any Credit Party herein, in any of the other Credit Documents, or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall

 

59

 


--------------------------------------------------------------------------------



 

prove untrue in any material respect on the date as of which it was made or
deemed to have been made.

 

 

(c) Covenants. Any Credit Party shall:

 

(i)     default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.3, 7.10 or 7.12 or Section 8 inclusive;

 

(ii)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 7.1 (excepting Section 7.1(e) for which the
unremedied period shall only be five Business Days) and 7.11 and such default
shall continue unremedied for a period of ten Business Days; or

 

(iii)        default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 9.1) contained in this Credit Agreement and such
default shall continue unremedied for a period of at least 30 days after the
earlier of an Authorized Officer of the Borrower becoming aware of such default
or notice thereof given by the Administrative Agent.

 

(d)   Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of an Authorized Officer of the Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent, (ii) any Credit Document shall fail to be in full force and effect or any
Credit Party shall so assert or (iii) any Credit Document shall fail to give the
Administrative Agent and/or the Lenders the rights, powers and privileges
purported to be created by such Credit Document.

 

(e)    Guaranties. The guaranty given by the Credit Parties hereunder or by any
Additional Credit Party or material provision thereof shall cease to be in full
force and effect, or any Guarantor or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under such
guaranty or such Guarantor shall default in the due payment or performance of
such guaranty.

 

(f)     Bankruptcy, etc. The occurrence of any of the following with respect to
a Credit Party (i) a court or governmental agency having jurisdiction in the
premises shall enter a decree or order for relief in respect of a Credit Party
in an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator, administrator or similar official of
a Credit Party or for any substantial part of its Property or ordering the
winding up or liquidation of, or an administrator in respect of, its affairs; or
(ii) an involuntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect is commenced against a Credit Party and
such petition remains unstayed and in effect for a period of 60 consecutive
days; or (iii) a Credit Party shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or

 

60

 


--------------------------------------------------------------------------------



 

consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator, administrator or similar
official of such Person or any substantial part of its Property or make any
general assignment for the benefit of creditors; or (iv) a Credit Party shall
fail generally, or shall admit in writing its inability, to pay its debts as
they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.

 

(g)    Defaults under Other Indebtedness. (i) With respect to any Indebtedness
in excess of $100,000,000 (other than Indebtedness outstanding under this Credit
Agreement) of the Borrower or any of its Subsidiaries (A) such Person shall (x)
default in any payment (beyond the applicable grace period with respect thereto,
if any) with respect to any such Indebtedness or (y) default (after giving
effect to any applicable grace period) in the observance or performance relating
to such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event or condition shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or permit, the holder or holders of such Indebtedness (or trustee or
agent on behalf of such holders, if any) to require (determined without regard
to whether any notice or lapse of time is required) any such Indebtedness to
become due prior to its stated maturity; or (B) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment prior to the stated maturity thereof; or (C) any
such Indebtedness shall mature and remain unpaid or (ii) an “Event of Default”
as defined in the 2004 Senior Credit Agreement shall have occurred thereunder.

 

(h)    Judgments. One or more judgments, orders, or decrees shall be entered
against any one or more of the Borrower and its Subsidiaries involving a
liability of $100,000,000 or more, in the aggregate, (to the extent not paid,
covered by insurance provided by a carrier who has acknowledged coverage or
covered by an indemnification from Corning Incorporated or SmithKline Beecham
PLC) and such judgments, orders or decrees (i) are the subject of any
enforcement proceeding commenced by any creditor or (ii) shall continue
unsatisfied, undischarged and unstayed for a period ending on the first to occur
of (A) the last day on which such judgment, order or decree becomes final and
unappealable or (B) 60 days.

 

(i)     ERISA. The occurrence of any of the following events or conditions which
individually or in the aggregate has had or would reasonably be expected to have
a Material Adverse Effect: (i) any “accumulated funding deficiency,” as such
term is defined in Section 302 of ERISA and Section 412 of the Code, whether or
not waived, shall exist with respect to any Plan, other than a Multiemployer
Plan, or any Lien shall arise on the assets of the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate in favor of the PBGC or a Plan, other than a
Multiemployer Plan; (ii) an ERISA Event shall occur with respect to a Single
Employer Plan, which is reasonably likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (iii) an ERISA Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan, which is reasonably
likely to result in (A) the termination of such plan for purposes of Title IV of
ERISA or (B) the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
incurring any liability in connection with

 

61

 


--------------------------------------------------------------------------------



 

a withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
plan; (iv) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(l) of
ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate has agreed or is required to indemnify any Person against any such
liability; or (v) the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $100,000,000.

 

 

(j) Ownership. There shall occur a Change of Control.

 

 

9.2

Acceleration; Remedies.

 

Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent may or shall, upon the request and direction of the
Required Lenders, take the following actions without prejudice to the rights of
the Administrative Agent or any Lender to enforce its claims against the Credit
Parties, except as otherwise specifically provided for herein:

 

(a)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans and any and all other Indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
under the Credit Documents to be due whereupon the same shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Credit Parties.

 

(b)   Enforcement of Rights. To the extent permitted by law, enforce any and all
rights and interests created and existing under the Credit Documents, including,
without limitation, all rights and remedies against a Guarantor and all rights
of set-off.

 

Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(f) shall occur, then all Loans, all accrued interest in respect thereof, all
accrued and unpaid fees and other indebtedness or obligations owing to the
Lenders hereunder shall immediately become due and payable without the giving of
any notice or other action by the Administrative Agent or the Lenders, which
notice or other action is expressly waived by the Credit Parties.

 

Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.

 

 

62

 


--------------------------------------------------------------------------------



 

 

 

9.3

Allocation of Payments After Event of Default.

 

Notwithstanding any other provisions of this Credit Agreement, after the
exercise of any remedies by the Administrative Agent or the Lenders pursuant to
Section 9.2 (or after any Event of Default that causes all of the Credit Party
Obligations to be due hereunder), all amounts collected or received by the
Administrative Agent or any Lender on account of amounts outstanding under any
of the Credit Documents shall be paid over or delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable Attorney Costs) of the Administrative
Agent or any of the Lenders in connection with enforcing the rights of the
Lenders under the Credit Documents, pro rata as set forth below;

 

SECOND, to payment of any fees owed to the Administrative Agent or any Lender,
pro rata as set forth below;

 

THIRD, to the payment of all accrued interest payable to the Lenders hereunder,
pro rata as set forth below;

 

FOURTH, to the payment of the outstanding principal amount of the Loans, pro
rata as set forth below;

 

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

 

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans held
by such Lender bears to the aggregate then outstanding Loans of amounts
available to be applied).

 

SECTION 10

 

AGENCY PROVISIONS

 

 

 

10.1

Appointment.

 

Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Credit Agreement and each other Credit Document and to exercise such powers
and perform such duties as are expressly

 

63

 


--------------------------------------------------------------------------------



 

delegated to it by the terms of this Credit Agreement or any other Credit
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Credit Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary or trustee
relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any other Credit Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the other Credit
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

 

10.2

Delegation of Duties.

 

The Administrative Agent may execute any of its duties under this Credit
Agreement or any other Credit Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care.

 

 

10.3

Exculpatory Provisions.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Credit Agreement or any
other Credit Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein) or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Credit Party or any officer thereof, contained herein or in any other Credit
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Credit Agreement or any other Credit Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Credit Agreement or any other Credit Document, or for any failure of any Credit
Party or any other party to any Credit Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this Credit
Agreement or any other Credit Document, or to inspect the properties, books or
records of any Credit Party or any Affiliate thereof.

 

 

10.4

Reliance on Communications.

 

(a)          The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be

 

64

 


--------------------------------------------------------------------------------



 

genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Credit Party), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat each Lender as
the owner of its interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been delivered to the
Administrative Agent in accordance with Section 11.3(b). The Administrative
Agent shall be fully justified in failing or refusing to take any action under
any Credit Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Credit
Agreement or any other Credit Document in accordance with a request or consent
of the Required Lenders or all the Lenders, if required hereunder, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and participants, and their respective successors and
assigns. Where this Credit Agreement expressly permits or prohibits an action
unless the Required Lenders otherwise determine, the Administrative Agent shall,
and in all other instances, the Administrative Agent may, but shall not be
required to, initiate any solicitation for the consent or a vote of the Lenders.

 

(b)          For purposes of determining compliance with the conditions
specified in Section 5.1, each Lender that has signed this Credit Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter either sent by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender.

 

 

10.5

Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, except with respect to defaults
in the payment of principal, interest and fees required to be paid to the
Administrative Agent for the account of the Lenders, unless the Administrative
Agent shall have received written notice from a Lender or the Borrower referring
to this Credit Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” The Administrative Agent will
notify the Lenders of its receipt of any such notice. The Administrative Agent
shall take such action with respect to such Default or Event of Default as may
be reasonably directed by the Required Lenders in accordance with Section 9.2;
provided, however, that unless and until the Administrative Agent has received
any such direction, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Lenders.

 

 

10.6

Non-Reliance on Administrative Agent and Other Lenders.

 

 

65

 


--------------------------------------------------------------------------------



 

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereinafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Credit Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person or any other Lender and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, Property, financial and
other condition and creditworthiness of the Credit Parties and their respective
Affiliates, and all applicable bank or other regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Credit Agreement and to extend credit to the Borrower hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement and the other Credit Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, Property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 

 

10.7

Indemnification.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s gross negligence or
willful misconduct; it being understood that no action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.7. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Credit Agreement, any other Credit Document, or any document contemplated
by or referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Credit Parties. The
undertaking in this Section 10.7 shall survive termination of the

 

66

 


--------------------------------------------------------------------------------



 

Commitments, the payment of all Credit Party Obligations hereunder and the
resignation or replacement of the Administrative Agent.

 

 

10.8

Administrative Agent in Its Individual Capacity.

 

Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Bank of America or its Affiliates may receive
information regarding any Credit Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Credit Party
or such Affiliate) and that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Bank
of America shall have the same rights and powers under this Credit Agreement as
any other Lender and may exercise such rights and powers as though it were not
the Administrative Agent, and the terms “Lender” and “Lenders” include Bank of
America in its individual capacity.

 

 

10.9

Successor Agent.

 

The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders. If the Administrative Agent resigns under this Credit Agreement,
the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders which successor administrative agent (such
appointment, absent the existence of an Event of Default, to be subject to the
consent of the Borrower, which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Lenders and the
Borrower, a successor administrative agent from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Section 10 and Sections 11.5 and
11.10 shall continue to inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Credit Agreement.
If no successor administrative agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

 

10.10

Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the

 

67

 


--------------------------------------------------------------------------------



 

Borrower or any of its Subsidiaries, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Credit Party
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent) allowed in such judicial proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Credit Documents.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Credit
Party Obligations or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 11

 

MISCELLANEOUS

 

 

11.1

Notices, Etc.

 

(a)         General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed certified or
registered mail, faxed or delivered to the applicable address, facsimile number
or (subject to subsection (c) below) electronic mail address, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

 

68

 


--------------------------------------------------------------------------------



 

(i)           if to a Credit Party or the Administrative Agent to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.1 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

 

(ii)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its administrative
questionnaire provided by the Administrative Agent or to such other address,
facsimile number, electronic mail address or telephone number as shall be
designated by such party in a notice to such Credit Party and the Administrative
Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section 2 by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)          Effectiveness of Facsimile Documents and Signatures. Credit
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on the
Borrower, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such

 

69

 


--------------------------------------------------------------------------------



 

documents and signatures be confirmed by a manually-signed original thereof;
provided, however, that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(d)   The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall the Agent-Related Persons have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent-Related Person; provided, however, that in no
event shall any Agent-Related Person have any liability to the Borrower, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(e)          Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of a Credit
Party even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Credit Parties shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of a Credit Party. All telephonic notices to
and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

 

11.2

Right of Set-Off.

 

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held

 

70

 


--------------------------------------------------------------------------------



 

or owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of any Credit Party against obligations and liabilities of such Credit Party to
the Lenders hereunder, under the Notes, the other Credit Documents or otherwise,
irrespective of whether the Administrative Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of such Lender
subsequent thereto. The Credit Parties hereby agree that any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Sections
11.3(e) or 3.8 may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.

 

 

11.3

Benefit of Agreement.

 

(a)          Generally. The provisions of this Credit Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void) or
(iv) to an SPC in accordance with the provisions of subsection (g) of this
Section. Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.

 

(b)          Assignments. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Loans at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Interim Loan
Committed Amount (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); (ii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning

 

71

 


--------------------------------------------------------------------------------



 

Lender’s rights and obligations under this Credit Agreement with respect to the
Loans assigned; (iii) any assignment must be approved by the Administrative
Agent, unless the Person that is the proposed assignee is itself a Lender or an
Affiliate of a Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); and (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500. Subject to acceptance
and recording thereof by the Administrative Agent pursuant to subsection (c) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.9, 3.13, 3.14 and 11.5
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver applicable Note(s) to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Credit Agreement that does not
comply with this subsection shall be treated for purposes of this Credit
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c)         Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Agency Services Address a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
other substantive change to the Credit Documents is pending, any Lender wishing
to consult with other Lenders in connection therewith may request and receive
from the Administrative Agent a copy of the Register.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or any competitor of the Borrower or any affiliate of
a competitor of the Borrower) (each, a “Loan Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Loans; provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged,

 

72

 


--------------------------------------------------------------------------------



 

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Loan Participant, agree to any amendment, waiver or other modification that
would change the amount, interest rate or maturity of the Loans or any other
matter that requires unanimous consent of all of the Lenders. Subject to
subsection (e) of this Section, the Borrower agrees that each Loan Participant
shall be entitled to the benefits of Sections 3.9, 3.13 and 3.14 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.2 as though it
were a Lender, provided such Participant agrees to be subject to Section 3.8 as
though it were a Lender.

 

(e)          Participant’s Rights. A Loan Participant shall not be entitled to
receive any greater payment under Section 3.9 or 3.14 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent. A Loan Participant that would be
a foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.13 unless the Borrower is notified of the participation sold to such
Loan Participant and such Loan Participant agrees, for the benefit of the
Borrower, to comply with Section 3.13 as though it were a Lender.

 

(f)           Unrestricted Assignments. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this Credit
Agreement (including under its Note(s), if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)          Special Purpose Entities. Notwithstanding anything to the contrary
contained herein, so long as any action in accordance with this Section 11.3(g)
does not cause increased costs or expenses for the Borrower, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any part of any Loan that such Granting Lender would
otherwise be obligated to fund pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
(ii) if an SPC elects not to exercise such option or otherwise fails to fund all
or any part of such Loan, the Granting Lender shall be obligated to fund such
Loan pursuant to the terms hereof, (iii) no SPC shall have any voting rights
pursuant to Section 11.6 and (iv) with respect to notices, payments and other
matters hereunder, the Borrower, the Administrative Agent and the Lenders shall
not be obligated to deal with an SPC, but may limit their communications and
other dealings

 

73

 


--------------------------------------------------------------------------------



 

relevant to such SPC to the applicable Granting Lender. The funding of a Loan by
an SPC hereunder shall utilize the Commitments and Loans of the Granting Lender
to the same extent that, and as if, such Loan were funded by such Granting
Lender. Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or payment under this Credit Agreement for which a Lender would
otherwise be liable for so long as, and to the extent, the Granting Lender
provides such indemnity or makes such payment. Notwithstanding anything to the
contrary contained in this Credit Agreement, any SPC may disclose any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC so long as such
disclosure is clearly designated as being made on a confidential basis. This
Section 11.3(g) may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Loan is being funded by an SPC at the
time of such amendment.

 

(h)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

 

11.4

No Waiver; Remedies Cumulative.

 

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any Credit Party and
the Administrative Agent or any Lender shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or under any other Credit Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder or
thereunder. The rights and remedies provided herein are cumulative and not
exclusive of any rights or remedies which the Administrative Agent or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand.

 

 

11.5

Payment of Expenses; Indemnification.

 

 

(a)

The Borrower shall pay on demand:

 

(i)           any and all attorneys’ fees and disbursements and out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
development, drafting, negotiation and administration of the Credit Documents,

 

74

 


--------------------------------------------------------------------------------



 

any amendments thereto and the syndication and closing of the transactions
contemplated thereby; and

 

(ii)          all costs and expenses (including fees and disbursements of
in-house and other attorneys, appraisers and consultants) incurred by the
Administrative Agent or the Lenders in any workout, restructuring or similar
arrangements or, after an Event of Default, in connection with the protection,
preservation, exercise or enforcement of any of the terms of the Credit
Documents or in connection with any foreclosure, collection or bankruptcy
proceedings.

 

The foregoing costs and expenses shall include all out-of-pocket expenses
incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by the Administrative Agent or
any Lender. If requested by the Borrower, the Administrative Agent or a Lender,
as applicable, will furnish to the Borrower, within ten Business Days of such
request, a certificate setting forth the basis in reasonable detail with respect
to any amounts requested under this Section 11.5(a). All amounts due under this
Section 11.5(a) shall be payable within twenty Business Days after demand
therefor. The agreements in this Section shall survive the termination of the
Commitments and repayment of all Credit Party Obligations.

 

 

(b)

Indemnification.

 

(i)           Whether or not the transactions contemplated hereby are
consummated, the Borrower shall indemnify and hold harmless each Agent-Related
Person, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including attorney costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(A) the execution, delivery, enforcement, performance or administration of any
Credit Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (B) any Commitment or Loan or the use or
proposed use of the proceeds therefrom, (C) any actual or alleged presence or
release of hazardous materials on or from any property currently or formerly
owned or operated by the Borrower or any of its Subsidiaries or any
environmental liability related in any way to the Borrower or any of its
Subsidiaries or (D) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including any investigation of, preparation for, or defense
of any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,

 

75

 


--------------------------------------------------------------------------------



 

obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a final judgment of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Credit Agreement, nor shall any Indemnitee have any
liability for any indirect or consequential damages relating to this Credit
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). All
amounts due under this Section 11.5(b) shall be payable within ten Business Days
after demand therefor. The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the Credit Party Obligations.

 

(ii)          To the extent that the undertaking to indemnify and hold harmless
set forth in Section 11.5(b)(i) may be unenforceable as violative of any
applicable law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law.

 

 

11.6

Amendments, Waivers and Consents.

 

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the then Credit Parties; provided that no
such amendment, change, waiver, discharge or termination shall without the
consent of each Lender affected thereby:

 

(a)    extend the Maturity Date or extend or postpone the time for any payment
or prepayment of principal;

 

(b)   reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;

 

 

(c) reduce or waive the principal amount of any Loan;

 

(d)   increase or extend the Commitment of a Lender (it being understood and
agreed that a waiver of any Default or Event of Default or a waiver of any
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);

 

(e)    release the Borrower from its obligations or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under (or in
respect of) the

 

76

 


--------------------------------------------------------------------------------



 

Credit Documents or release all or substantially all of the Guarantors from
their respective obligations under the Credit Documents;

 

(f)     amend, modify or waive any provision of this Section 11.6 or Section
3.4, 3.7, 3.8, 9.1(a), 11.2, 11.3 or 11.5; or

 

(g)    reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders.

 

Notwithstanding the above, no provisions of Section 10 may be amended or
modified without the consent of the Administrative Agent.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.

 

 

11.7

Counterparts.

 

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

 

 

11.8

Headings.

 

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

 

 

11.9

Defaulting Lender.

 

Each Lender understands and agrees that if such Lender is a Defaulting Lender
then notwithstanding the provisions of Section 11.6 it shall not be entitled to
vote on any matter requiring the consent of the Required Lenders or to object to
any matter requiring the consent of all the Lenders; provided, however, that all
other benefits and obligations under the Credit Documents shall apply to such
Defaulting Lender.

 

 

11.10

Survival of Indemnification.

 

All indemnities set forth herein shall survive the execution and delivery of
this Credit Agreement, the making of the Loans and the repayment of the Loans
and other obligations and the termination of the Commitments hereunder. All
representations and warranties made hereunder and in any other Credit Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative

 

77

 


--------------------------------------------------------------------------------



 

Agent and each Lender, regardless of any investigation made by the
Administrative Agent or any Lender or on their behalf and notwithstanding that
the Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Extension of Credit, and shall continue in full force
and effect as long as any Loan or any other Credit Party Obligation hereunder
shall remain unpaid or unsatisfied.

 

 

11.11

Governing Law; Venue; Jurisdiction.

 

(a)         THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York or
of the United States sitting in New York City, and, by execution and delivery of
this Credit Agreement, each Credit Party hereby irrevocably accepts for itself
and in respect of its Property, generally and unconditionally, the jurisdiction
of such courts. Each Credit Party irrevocably consents to the service of process
in any action or proceeding with respect to this Credit Agreement or any other
Credit Document by the mailing of copies thereof by registered or certified
mail, postage prepaid, to it at the address for notices pursuant to Section
11.1, such service to become effective 10 days after such mailing. Nothing
herein shall affect the right of a Lender to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against a
Credit Party in any other jurisdiction. Each Credit Party agrees that a final
judgment in any action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law; provided that nothing in this Section 11.11(a) is intended to impair a
Credit Party’s right under applicable law to appeal or seek a stay of any
judgment.

 

(b)         Each Credit Party hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

 

11.12

Waiver of Jury Trial; Waiver of Consequential Damages.

 

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN

 

78

 


--------------------------------------------------------------------------------



 

INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. Each Credit
Party agrees not to assert any claim against the Administrative Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys or agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to any of the transactions contemplated herein.

 

 

11.13

Severability.

 

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

 

11.14

Further Assurances.

 

The Credit Parties agree, upon the request of the Administrative Agent, to
promptly take such actions, as reasonably requested, as is necessary to carry
out the intent of this Credit Agreement and the other Credit Documents.

 

 

11.15

Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives,
excluding equity security departments and their members (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Credit Agreement or any other Credit
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Credit Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Credit Party and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Credit Agreement and information about this Credit Agreement
to market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent and the Lenders in connection with

 

79

 


--------------------------------------------------------------------------------



 

the administration and management of this Credit Agreement, the other Credit
Documents and the Loans.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified in
writing at the time of delivery as confidential. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

In addition, the Administrative Agent may disclose to any agency or organization
that assigns standard identification numbers to loan facilities such basic
information describing the facilities provided hereunder as is necessary to
assign unique identifiers (and, if requested, supply a copy of this Credit
Agreement), it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to make available to the public only such Information as such person normally
makes available in the course of its business of assigning identification
numbers.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
federal and state securities laws.

 

 

11.16

Entirety.

 

This Credit Agreement together with the other Credit Documents and the Fee
Letter represent the entire agreement of the parties hereto and thereto, and
supersede all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.

 

 

11.17

Binding Effect; Continuing Agreement.

 

(a)         This Credit Agreement shall become effective at such time when all
of the conditions set forth in Section 5.1 have been satisfied or waived by the
Lenders and it shall have been executed by the Borrower, the Guarantors and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telefaxed or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of the Borrower, the Guarantors, the Administrative Agent
and each Lender and their respective successors and assigns.

 

 

80

 


--------------------------------------------------------------------------------



 

(b)   This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, interest, fees and other Credit Party
Obligations have been paid in full. Upon termination, the Credit Parties shall
have no further obligations (other than the indemnification provisions that
survive) under the Credit Documents; provided that should any payment, in whole
or in part, of the Credit Party Obligations be rescinded or otherwise required
to be restored or returned by the Administrative Agent or any Lender, whether as
a result of any proceedings in bankruptcy or reorganization or otherwise, then
the Credit Documents shall automatically be reinstated and all amounts required
to be restored or returned and all costs and expenses incurred by the
Administrative Agent or any Lender in connection therewith shall be deemed
included as part of the Credit Party Obligations.

 

 

11.18.

USA Patriot Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

 

11.19.

No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the
Credit Parties each acknowledge and agree that: (i) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Credit Document) are an arm’s-length
commercial transaction between the Credit Parties and their respective
Affiliates, on the one hand, and the Administrative Agent and the Lead Arranger,
on the other hand, and each of the Credit Parties is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents (including
any amendment, waiver or other modification hereof or thereof); (ii) in
connection with the process leading to such transaction, the Administrative
Agent and the Lead Arranger each is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for the Credit Parties or
any of their respective Affiliates, stockholders, creditors or employees or any
other Person; (iii) neither the Administrative Agent nor the Lead Arranger has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of any Credit Party with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or the Lead Arranger has advised or is
currently advising any of the Credit Parties or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor the Lead
Arranger has any obligation to any of the Credit Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; (iv) the Administrative Agent and the Lead Arranger and their
respective Affiliates

 

81

 


--------------------------------------------------------------------------------



 

may be engaged in a broad range of transactions that involve interests that
differ from those of the Credit Parties and their respective Affiliates, and
neither the Administrative Agent nor the Lead Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Lead Arranger have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Credit Document)
and each Credit Party has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate. Each Credit Party hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Lead Arranger with respect to
any breach or alleged breach of agency or fiduciary duty.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

82

 


--------------------------------------------------------------------------------



 

QUEST DIAGNOSTICS INCORPORATED

INTERIM CREDIT AGREEMENT

 

 

                Each of the parties hereto has caused a counterpart of this
Interim Credit Agreement to be duly executed and delivered as of the date first
above written.

 

 BORROWER: QUEST DIAGNOSTICS INCORPORATED,
a Delaware corporation             By: /s/ Joseph P. Manory       Name: Joseph
P. Manory       Title: Vice President and Treasurer  

 

 

GUARANTORS:

AMERICAN MEDICAL LABORATORIES,

INCORPORATED,

    a Delaware corporation          

AML INC.,

a Delaware corporation

          APL PROPERTIES LIMITED LIABILITY                
COMPANY,
a Nevada limited liability company          

CENTRAL PLAINS HOLDINGS, INC.,

a Kansas corporation

         

CENTRAL PLAINS LABORATORIES, LLC,

a Kansas limited liability company

         

DIAGNOSTICS REFERENCE SERVICES INC.,

a Maryland corporation

         

DPD HOLDINGS INC.,

a Delaware corporation

         

ENTERIX INC.,

a Delaware corporation

         

EXAMONE WORLD WIDE, INC.,

a Pennsylvania corporation

         

EXAMONE WORLD WIDE OF NJ, INC.,

a New Jersey corporation

          FNA CLINICS OF AMERICA, INC.,      
a Delaware corporation  

 


--------------------------------------------------------------------------------



 

QUEST DIAGNOSTICS INCORPORATED

INTERIM CREDIT AGREEMENT

 

 

FOCUS DIAGNOSTICS, INC.,

a Delaware corporation

         

FOCUS TECHNOLOGIES HOLDINGS COMPANY,

a Delaware corporation

          APL PROPERTIES LIMITED LIABILITY                
COMPANY,
a Nevada limited liability company          

LABONE, INC., 

a Missouri corporation

         

LABONE OF OHIO, INC.,

a Delaware corporation

         

MEDPLUS, INC., 

an Ohio corporation

         

METWEST INC., 

a Delaware corporation

         

NICHOLS INSTITUTE DIAGNOSTICS,

a California corporation

         

OSBORN GROUP INC.,

a Delaware corporation

         

PATHOLOGY BUILDING PARTNERSHIP,

a Maryland general partnership

       

  By: Quest Diagnostics Incorporated, a Maryland

corporation, its general partner

            By: /s/ Joseph P. Manory       Name: Joseph P. Manory       Title:
Vice President and Treasurer             By: Diagnostic Reference Services Inc.,
a Maryland

corporation, its general partner

            By: /s/ Joseph P. Manory       Name: Joseph P. Manory       Title:
Vice President and Treasurer              

QUEST DIAGNOSTICS CLINICAL

LABORATORIES, INC., 

a Delaware corporation

           

 

 

 


--------------------------------------------------------------------------------



QUEST DIAGNOSTICS INCORPORATED

INTERIM CREDIT AGREEMENT

 

QUEST DIAGNOSTICS HOLDINGS

INCORPORATED, 

a Delaware corporation

         

QUEST DIAGNOSTICS NICHOLS INSTITUTE,

a California corporation 

         

QUEST DIAGNOSTICS INCORPORATED,

a Maryland corporation

         

QUEST DIAGNOSTICS INCORPORATED,

a Michigan corporation

          QUEST DIAGNOSTICS INCORPORATED,      
a Nevada corporation           QUEST DIAGNOSTICS LLC,    
a Connecticut limited liability company          

QUEST DIAGNOSTICS LLC,

an Illinois limited liability company

          QUEST DIAGNOSTICS LLC,    
a Massachusetts limited liability company           QUEST DIAGNOSTICS NICHOLS
INSTITUTE, INC.,               
a Virginia corporation          

QUEST DIAGNOSTICS OF PENNSYLVANIA, INC.,

a Delaware corporation

         

SYSTEMATIC BUSINESS SERVICES, INC.,

a Missouri corporation

 

         

UNILAB CORPORATION,          
a Delaware corporation

            By: /s/ Joseph P. Manory       Name: Joseph P. Manory       Title:
Vice President and Treasurer
of each of the above Guarantors  

 

 

 

 


--------------------------------------------------------------------------------



QUEST DIAGNOSTICS INCORPORATED

INTERIM CREDIT AGREEMENT

 

 

 

         

QUEST DIAGNOSTICS INVESTMENTS INCORPORATED,         
a Delaware corporation

            By: /s/ Stephen A. Calamari       Name: Stephen A. Calamari      
Title: Treasurer  

                

 

         

QUEST DIAGNOSTICS FINANCE INCORPORATED,
a Delaware corporation

            By: /s/ Stephen A. Calamari       Name: Stephen A. Calamari      
Title: Treasurer  

 



 

 


--------------------------------------------------------------------------------



QUEST DIAGNOSTICS INCORPORATED

INTERIM CREDIT AGREEMENT

 

        LENDERS:

BANK OF AMERICA, N.A.,
individually in its capacity as a Lender and in its capacity as Administrative
Agent

          By: /s/ Richard C. Hardison     Name: Richard C. Hardison     Title:
Vice President  

 

 

--------------------------------------------------------------------------------